Exhibit 10.14

 

LEASE

 

by and between

 

BMR-ROGERS STREET LLC,

a Delaware limited liability company

 

and

 

CYCLERION THERAPEUTICS, INC.

a Massachusetts corporation

 

 

APPROVED

 

BIOMED REALTY LEGAL

 

[g75961mi01i001.jpg]

 

--------------------------------------------------------------------------------



 

Table of Contents

 

1.

Lease of Premises

1

2.

Basic Lease Provisions

2

3.

Term

4

4.

Possession and Commencement Date

4

5.

Condition of Premises

6

6.

Rentable Area

6

7.

Rent

7

8.

Rent Adjustments; Free Rent Period

7

9.

Operating Expenses

8

10.

Taxes on Tenant’s Property

14

11.

Security Deposit

14

12.

Use

17

13.

Rules and Regulations, CC&Rs, Parking Facilities and Common Area

20

14.

Project Control by Landlord

21

15.

Quiet Enjoyment

23

16.

Utilities and Services

23

17.

Alterations

27

18.

Repairs and Maintenance

30

19.

Liens

31

20.

Estoppel Certificate

32

21.

Hazardous Materials

32

22.

Odors and Exhaust

35

23.

Insurance

36

24.

Damage or Destruction

40

25.

Eminent Domain

43

26.

Surrender

44

27.

Holding Over

44

28.

Indemnification and Exculpation

45

29.

Assignment or Subletting

46

30.

Subordination and Attornment

51

 

i

--------------------------------------------------------------------------------



 

31.

Defaults and Remedies

52

32.

Bankruptcy

57

33.

Brokers

58

34.

Definition of Landlord

58

35.

Limitation of Landlord’s Liability

58

36.

Joint and Several Obligations

59

37.

Representations

59

38.

Confidentiality

60

39.

Notices

60

40.

Miscellaneous

61

41.

Rooftop Installation Area

63

42.

Option to Extend Term

65

43.

Right of First Offer

67

 

ii

--------------------------------------------------------------------------------



 

LEASE

 

THIS LEASE (this “Lease”) is entered into as of this 1st day of April, 2019 (the
“Execution Date”), by and between BMR-ROGERS STREET LLC, a Delaware limited
liability company (“Landlord”), and CYCLERION THERAPEUTICS, INC., a
Massachusetts corporation (“Tenant”).

 

RECITALS

 

A.                                    WHEREAS, pursuant to that certain ground
lease dated as of March 30, 1999, by and among MBA-Rogers Street, LLC (“Ground
Lessor,” as successor-in-interest to O&T Realty, LLC, and MBA-Cambridge, LLC
(collectively, “Initial Ground Lessor”)), as landlord, and Rogers Street, LLC, a
Delaware limited liability company (“Initial Ground Lessee”), as tenant; as such
ground lease has been amended by that certain letter agreement dated as of
July 29, 1999, between Initial Ground Lessor and Initial Ground Lessee, and that
certain Agreement Regarding Arbitration and Lease Amendments dated as of
December 15, 1999, by and between Initial Ground Lessor and Initial Ground
Lessee; and as such ground lease has been assigned pursuant to that certain
Assignment and Assumption of Ground Lease dated as of April 4, 2007, by and
between Initial Ground Lessee and Landlord (such ground lease, as so amended and
assigned, and as the same may be further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Ground Lease”),
Landlord leases certain real property described on Exhibit A-1 attached hereto
(the “Property”) and the improvements located thereon, including the buildings
at 301 Binney Street (the “Building”), 320 Bent Street and 157 Sixth Street in
Cambridge, Massachusetts; and

 

B.                                    WHEREAS, Landlord wishes to lease to
Tenant, and Tenant desires to lease from Landlord, certain premises (the
“Premises”) located on the first (1st) and second (2nd) floors of the Building,
pursuant to the terms and conditions of this Lease, as detailed below.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.                                      Lease of Premises.

 

1.1.                            Effective on the Term Commencement Date (as
defined below), Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Premises, as shown on Exhibit A attached hereto, including
exclusive shafts, cable runs, mechanical spaces and rooftop areas, for use by
Tenant in accordance with the Permitted Use (as defined below) and no other
uses. The Property and all landscaping, parking facilities, private drives and
other improvements and appurtenances related thereto, including the Building and
other buildings located on the Property are hereinafter collectively referred to
as the “Project.” All portions of the Building that are for the non-exclusive
use of the tenants of the Building only, and not the tenants of the Project
generally, such as service corridors, stairways, elevators, public restrooms and
public lobbies (all to the extent located in the Building), are hereinafter
referred to as “Building Common Area.” All portions of the Project that are for
the non-exclusive use of tenants of the Project generally,

 

--------------------------------------------------------------------------------



 

including driveways, sidewalks, parking areas, landscaped areas are hereinafter
referred to as “Project Common Area.” The Building Common Area and Project
Common Area are collectively referred to herein as “Common Area.”

 

1.2                               Intentionally Deleted.

 

2.                                      Basic Lease Provisions. For convenience
of the parties, certain basic provisions of this Lease are set forth herein. The
provisions set forth herein are subject to the remaining terms and conditions of
this Lease and are to be interpreted in light of such remaining terms and
conditions.

 

2.1.                            This Lease shall take effect upon the Execution
Date, and, except as specifically otherwise provided within this Lease, each of
the provisions hereof shall be binding upon and inure to the benefit of Landlord
and Tenant from the date of execution and delivery hereof by all parties hereto.

 

2.2.                            In the definitions below, each current Rentable
Area (as defined below) is expressed in square feet. Rentable Area and “Tenant’s
Pro Rata Share” are both subject to adjustment as provided in this Lease.

 

Definition or Provision

 

Means the Following (as of the Execution
Date)

Approximate Rentable Area of Premises

 

114,454 square feet

Approximate Rentable Area of Building

 

417,290 square feet

Tenant’s Pro Rata Share of Building

 

27.43%

 

2.3.                            Monthly and annual installments of Base Rent for
the Premises (“Base Rent”) as of the Rent Commencement Date (as defined below),
subject to adjustment under this Lease:

 

 

 

 

 

Base Rent

 

 

 

 

 

 

Square

 

per Square

 

 

 

 

 

 

Feet of

 

Foot of

 

 

 

 

 

 

Rentable

 

Rentable

 

Monthly

 

Annual Base

Dates

 

Area

 

Area

 

Base Rent

 

Rent

Rent Commencement Date — the day immediately prior to the first (1st) annual
anniversary of the Term Commencement Date

 

114,454 square feet

 

$90.00 annually

 

$

858,405.00

 

$

10,300,860.00

 

2

--------------------------------------------------------------------------------



 

2.4.                            Security Deposit: $7,725,640.00 subject to
adjustment in accordance with the terms hereof.

 

2.5.                            Permitted Use: General office and laboratory use
in conformity with all federal, state, municipal and local laws, codes,
ordinances, rules and regulations of Governmental Authorities (as defined
below), committees, associations, or other regulatory committees, agencies or
governing bodies having jurisdiction over the Premises, the Building, the
Property, the Project, Landlord or Tenant, including both statutory and common
law and hazardous waste rules and regulations (“Applicable Laws”).

 

2.6.                            Address for Rent Payment:

 

BMR-Rogers Street LLC

Attention Entity 635

P.O. Box 511415

Los Angeles, California 90051-7970

 

2.7.                            Address for Notices to Landlord:

 

BMR-Rogers Street LLC

17190 Bernardo Center Drive

San Diego, California 92128

Attn: Legal Department

 

2.8.                            Address for Notices to Tenant:

 

Before and after the Term Commencement Date:

 

Cyclerion Therapeutics, Inc.

301 Binney Street

Cambridge, MA 02142

Attention: William Huyett

 

2.9.                            Address for Invoices to Tenant:

 

Before and after the Term Commencement Date:

 

Cyclerion Therapeutics, Inc.

301 Binney Street

Cambridge, MA 02142

Attention: William Huyett

 

2.10.                     The following Exhibits are attached hereto and
incorporated herein by reference:

 

Exhibit A                                             Premises

Exhibit A-1                                  Property

 

3

--------------------------------------------------------------------------------



 

Exhibit B                                             Work Letter

Exhibit B-1                                  Tenant Work Insurance Schedule

Exhibit C                                             Acknowledgement of Term
Commencement Date and Term Expiration Date

Exhibit D                                             Form of Letter of Credit
Exhibit E Rules and Regulations

Exhibit F                                               PTDM

Exhibit G                                             Tenant’s Personal Property

Exhibit H                                            Form of Estoppel
Certificate

Exhibit I                                                 Form of Ground Lease
Non-Disturbance and Attornment Agreement

Exhibit J                                                 Form of Notice of
Lease

 

3.                                      Term. The actual term of this Lease (as
the same may be extended pursuant to Article 42 hereof, and as the same may be
earlier terminated in accordance with this Lease, the “Term” shall commence on
the actual Term Commencement Date (as defined in Article 4) and end on the date
(the “Term Expiration Date”) that is the last day of the one hundred
twenty-third (123rd) complete calendar month after the actual Term Commencement
Date, subject to extension or earlier termination of this Lease as provided
herein.

 

4.                                      Possession and Commencement Date.

 

4.1.                            The “Term Commencement Date” shall be April 1,
2019. Tenant shall execute and deliver to Landlord written acknowledgment of the
actual Term Commencement Date and the Term Expiration Date within ten (10) days
after Tenant takes occupancy of the Premises, in the form attached as Exhibit C
hereto. Failure to execute and deliver such acknowledgment, however, shall not
affect the Term Commencement Date or Landlord’s or Tenant’s liability hereunder.
Failure by Tenant to obtain validation by any medical review board or other
similar governmental licensing of the Premises required for the Permitted Use by
Tenant shall not serve to extend the Term Commencement Date.

 

4.2.                            Tenant shall cause the work described in the
Work Letter attached hereto as Exhibit B (the “Tenant Improvements”) to be
constructed in the Premises at a cost to Landlord not to exceed Two Million Two
Hundred Eighty Nine Thousand Eighty and 00/100 Dollars ($2,289,080.00) (based
upon Twenty Dollars ($20.00) per square foot of Rentable Area (as defined
below)) (the “TI Allowance”). The TI Allowance may be applied to the costs of
(m) construction, (n) Landlord’s actual out-of-pocket expenses incurred in
connection with Landlord’s project review of the Tenant Improvements,
(o) commissioning of mechanical, electrical and plumbing systems by a licensed,
qualified commissioning agent hired by Tenant, and review of such party’s
commissioning report by a licensed, qualified commissioning agent hired by
Landlord, (p) building permits and other taxes, fees, charges and levies by
Governmental Authorities (as defined below) for permits or for inspections of
the Tenant Improvements, and (q) costs and expenses for labor, material,
equipment and fixtures. In no event shall the TI Allowance be used for (v) the
cost of work that is not authorized by the Approved Plans (as defined in the
Work Letter) or otherwise approved in writing by Landlord, (w) payments to
Tenant or any affiliates of Tenant, provided that Ironwood Pharmaceuticals, Inc.

 

4

--------------------------------------------------------------------------------



 

shall not be considered an affiliate of Tenant, (x) the purchase of any
furniture, personal property or other non-building system equipment, (y) costs
arising from any default by Tenant of its obligations under this Lease or
(z) costs that are recoverable by Tenant from a third party (e.g., insurers,
warrantors, or tortfeasors). In addition, Landlord shall provide an allowance to
Tenant to be used solely for architectural and engineering costs related to the
Tenant Improvements in an amount not to exceed Thirteen Thousand Seven Hundred
Thirty Four and 48/100 Dollars ($13,734.48) (based upon Twelve Cents ($0.12) per
square foot of Rentable Area) (the “A/E Allowance”). Notwithstanding the
foregoing, or anything to the contrary contained herein, Landlord acknowledges
that, (i) prior to the Execution Date it has approved the schematics covering
the Tenant Improvements that are set forth on Schedule 4.2 hereof, (ii) such
plans shall be considered Approved Schematic Plans (as such term is defined in
the Work Letter attached hereto as Exhibit B) for all purposes under this Lease,
and (iii) as of the Commencement Date, certain Alterations to the Premises have
been commenced and/or completed by the prior tenant for the benefit of Tenant,
and nothing in this Section shall be deemed to prohibit Tenant from reimbursing
such prior tenant for the costs of any such Alterations (excepting any and all
costs attributable to such prior tenant’s removal and infilling of the interior
stairs within the Premises, which costs may not be reimbursed from the TI
Allowance in any event); provided that Landlord is in receipt of the general
contractor’s and each subcontractor’s and material supplier’s final
unconditional waivers and releases of liens, each in a form acceptable to
Landlord, in connection with such Alterations.

 

4.3.                            Tenant shall have until nine (9) months after
the Rent Commencement Date (the “TI Deadline”), to submit Fund Requests (as
defined in the Work Letter) to Landlord for disbursement of the unused portion
of the TI Allowance and A/E Allowance, after which date Landlord’s obligation to
fund any such costs for which Tenant has not submitted a Fund Request to
Landlord shall expire.

 

4.4.                            To the extent that the total projected cost of
the Tenant Improvements (as projected by Landlord) exceeds the TI Allowance
(such excess, the “Excess TI Costs”), Tenant shall pay the costs of the Tenant
Improvements on a pari passu basis with Landlord as such costs are paid, in the
proportion of Excess TI Costs payable by Tenant to the TI Allowance payable by
Landlord. If the cost of the Tenant Improvements (as projected by Landlord)
increases over Landlord’s initial projection, then Landlord may notify Tenant
and Tenant shall deposit any additional Excess TI Costs with Landlord in the
same way that Tenant deposited the initial Excess TI Costs. In no event shall
any unused TI Allowance entitle Tenant to a credit against Rent payable under
this Lease. Tenant shall deliver to Landlord (a) a certificate of occupancy (or
its substantial equivalent) for the Premises suitable for the Permitted Use and
(b) a Certificate of Substantial Completion in the form of the American
Institute of Architects document G704, executed by the project architect and the
general contractor.

 

4.5.                            Prior to entering upon the Premises, Tenant
shall furnish to Landlord evidence satisfactory to Landlord that insurance
coverages required of Tenant under the provisions of Article 23 are in effect,
and such entry shall be subject to all the terms and conditions of this Lease
other than the payment of Base Rent.

 

5

--------------------------------------------------------------------------------



 

4.6.                            Landlord and Tenant shall mutually agree upon
the selection of the architect, engineer, general contractor and major
subcontractors, and Landlord and Tenant shall each participate in the review of
the competitive bid process. Landlord may refuse to approve any architects,
consultants, contractors, subcontractors or material suppliers that Landlord
reasonably believes could cause labor disharmony or may not have sufficient
experience, in Landlord’s reasonable opinion, to perform work in an occupied
Class “A” laboratory research building and in tenant-occupied lab areas.
Notwithstanding the foregoing, the parties hereby acknowledge that the persons
listed on Schedule 4.6 have been pre-approved by Landlord prior to the Execution
Date hereof.

 

5.                                      Condition of Premises. Tenant
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of the Premises, the
Building or the Project, or with respect to the suitability of the Premises, the
Building or the Project for the conduct of Tenant’s business. Tenant
acknowledges that (a) it will be fully familiar with the condition of the
Premises and may have been occupying the Premises prior to the Term Commencement
Date pursuant to an arrangement with the prior tenant, Ironwood
Pharmaceuticals, Inc., and agrees to take the same in its condition “as is” as
of the Execution Date, and (b) Landlord shall have no obligation to alter,
repair or otherwise prepare the Premises for Tenant’s occupancy or to pay for or
construct any improvements to the Premises, except with respect to payment of
the TI Allowance and A/E Allowance. Tenant’s taking of possession of the
Premises shall conclusively establish that the Premises, the Building and the
Project were at such time in good, sanitary and satisfactory condition and
repair.

 

6.                                      Rentable Area.

 

6.1.                            The term “Rentable Area” shall reflect such
areas as reasonably calculated by Landlord’s architect in a manner consistent
with Landlord’s determination of Rentable Area for the remainder of the Building
and Project, as the same may be reasonably adjusted from time to time by
Landlord in consultation with Landlord’s architect to reflect changes to the
Premises, the Building or the Project, as applicable.

 

6.2.                            The Rentable Area of the Building is generally
determined by making separate calculations of Rentable Area applicable to each
floor within the Building and totaling the Rentable Area of all floors within
the Building. The Rentable Area of a floor is computed by measuring to the
outside finished surface of the permanent outer Building walls. The full area
calculated as previously set forth is included as Rentable Area, without
deduction for columns and projections or vertical penetrations, including
stairs, elevator shafts, flues, pipe shafts, vertical ducts and the like, as
well as such items’ enclosing walls.

 

6.3.                            The term “Rentable Area,” when applied to the
Premises, is that area equal to the usable area of the Premises, plus an
equitable allocation of Rentable Area within the Building that is not then
utilized or expected to be utilized as usable area, including that portion of
the Building devoted to corridors, equipment rooms, restrooms, elevator lobby,
atrium and mailroom.

 

6

--------------------------------------------------------------------------------



 

7.                                      Rent.

 

7.1.                            Tenant shall pay to Landlord as Base Rent for
the Premises, commencing on the first day of the fourth (4th) month of the Term
(the “Rent Commencement Date”), the sums set forth in Section 2.3, subject to
the rental adjustments provided in Article 8 hereof. Base Rent shall be paid in
equal monthly installments as set forth in Section 2.3, subject to the rental
adjustments provided in Article 8 hereof, each in advance on the first day of
each and every calendar month during the Term.

 

7.2.                            In addition to Base Rent, Tenant shall pay to
Landlord as additional rent (“Additional Rent”) at times hereinafter specified
in this Lease (a) Tenant’s Adjusted Share (as defined below) of Operating
Expenses (as defined below), (b) the Property Management Fee (as defined below),
and (c) any other amounts that Tenant assumes or agrees to pay under the
provisions of this Lease that are owed to Landlord, including any and all other
sums that may become due by reason of any default of Tenant or failure on
Tenant’s part to comply with the agreements, terms, covenants and conditions of
this Lease to be performed by Tenant, after notice and the lapse of any
applicable cure periods.

 

7.3.                            Base Rent and Additional Rent shall together be
denominated “Rent.” Rent shall be paid to Landlord, without abatement, deduction
or offset, in lawful money of the United States of America to the address set
forth in Section 2.6 or to such other person or at such other place as Landlord
may from time designate in writing. In the event the Term commences or ends on a
day other than the first day of a calendar month, then the Rent for such
fraction of a month shall be prorated for such period on the basis of the number
of days in the month and shall be paid at the then-current rate for such
fractional month.

 

7.4.                            Except as otherwise expressly provided herein,
Tenant’s obligation to pay Rent shall not be discharged or otherwise affected by
(a) any Applicable Laws now or hereafter applicable to the Premises, (b) any
other restriction on Tenant’s use, (c) except as expressly provided herein, any
casualty or taking or (d) any other occurrence; and Tenant waives all rights now
or hereafter existing to terminate or cancel this Lease or quit or surrender the
Premises or any part thereof, or, to assert any defense in the nature of
constructive eviction (other than a mandatory counterclaim required in order for
Tenant to enforce in good faith its rights under this Lease) to any action
seeking to recover rent. Tenant’s obligation to pay Rent with respect to any
period or obligations arising, existing or pertaining to the period prior to the
date of the expiration or earlier termination of the Term or this Lease shall
survive any such expiration or earlier termination; provided, however, that
nothing in this sentence shall in any way affect Tenant’s obligations with
respect to any other period.

 

8.                                      Rent Adjustments; Free Rent Period.

 

8.1                               Base Rent shall be subject to an annual upward
adjustment of three percent (3%) of the then-current Base Rent. The first such
adjustment shall become effective commencing on the first (1st) annual
anniversary of the Term Commencement Date, and subsequent adjustments shall
become effective on every successive annual anniversary for so long as this
Lease continues in effect.

 

7

--------------------------------------------------------------------------------



 

8.2                               Notwithstanding anything to the contrary
contained in this Lease, and so long as no Default (as defined below) by Tenant
has occurred, Tenant shall not be required to pay Base Rent for the first (1st)
three (3) months of the Term (such period, the “Free Rent Period”). During the
Free Rent Period, Tenant shall continue to be responsible for the payment of all
of Tenant’s other Rent obligations under this Lease, including all Additional
Rent (other than the Property Management Fee), such as Operating Expenses and
costs of utilities for the Premises. Upon the occurrence of any Default, the
Free Rent Period shall immediately expire, and Tenant shall no longer be
entitled to any further abatement of Base Rent pursuant to this Section. In the
event of any Default that results in termination of this Lease, then, as part of
the recovery to which Landlord is entitled pursuant to this Lease, and in
addition to any other rights or remedies to which Landlord may be entitled
pursuant to this Lease (including Article 31), at law or in equity, Landlord
shall be entitled to the immediate recovery, as of the day immediately prior to
such termination of the Lease, of the unamortized amount of Base Rent that
Tenant would have paid had the Free Rent Period not been in effect.

 

9.                                      Operating Expenses.

 

9.1.                            As used herein, the term “Operating Expenses”
shall include:

 

(a)                                 Government impositions, including property
tax costs consisting of real and personal property taxes (including amounts due
under any future improvement bond upon the Building or the Project (including
the parcel or parcels of real property upon which the Building, the other
buildings in the Project and areas serving the Building and the Project are
located)) or assessments in lieu thereof imposed by any federal, state,
regional, local or municipal governmental authority, agency or subdivision
(each, a “Governmental Authority”); taxes on or measured by gross rentals
received from the rental of space in the Project; taxes based on the square
footage of the Premises, the Building or the Project, as well as any utilities
surcharges or any other costs levied, assessed or imposed by, or at the
direction of, or arising from Applicable Laws or interpretations thereof,
promulgated by any Governmental Authority in connection with the use or
occupancy of the Project; taxes on this transaction or any document to which
Tenant is a party creating or transferring an interest in the Premises; any fee
for a business license to operate an office building; and any expenses,
including the reasonable cost of attorneys or experts, reasonably incurred by
Landlord in seeking reduction by the taxing authority of the applicable taxes,
less tax refunds obtained as a result of an application for review thereof; and

 

(b)                                 All other actual costs of any kind paid or
incurred by Landlord in connection with the operation or maintenance of the
Building and the Project, which shall include costs of repairs and replacements
(provided, however, capital replacements shall only be included in Operating
Expenses as provided below in this Section) to improvements within the Project
as appropriate to maintain the Project as required hereunder; costs of utilities
furnished to the Common Area; sewer fees; cable television; trash collection;
cleaning, including windows; heating, ventilation and air-conditioning (“HVAC”);
maintenance of landscaping and grounds; snow removal; maintenance of drives;
maintenance of the roof; security services and devices; building supplies;
maintenance or replacement of equipment utilized for operation and maintenance
of the Project; license, permit and inspection fees; sales, use and excise taxes
on

 

8

--------------------------------------------------------------------------------



 

goods and services purchased by Landlord in connection with the operation,
maintenance or repair of the Building or Project systems and equipment;
telephone, postage, stationery supplies and other expenses incurred in
connection with the operation, maintenance or repair of the Project; accounting,
legal and other professional fees and expenses incurred in connection with the
operation of the Project; costs of furniture, draperies, carpeting, landscaping
supplies, and other customary and ordinary items of personal property provided
by Landlord for use in Common Area or in the Project office; Project office rent
or rental value for a commercially reasonable amount of space for Project
management personnel, to the extent an office used for Project operations is
maintained at the Project, plus customary expenses for such office; capital
expenditures incurred (i) in replacing obsolete equipment, (ii) for the primary
purpose of reducing Operating Expenses, or (iii) required by any Governmental
Authority to comply with changes in Applicable Laws that take effect after the
Execution Date or to ensure continued compliance with Applicable Laws in effect
as of the Execution Date, in each case amortized over the useful life thereof,
as reasonably determined by Landlord, in accordance with generally accepted
accounting principles, but in no event longer than ten (10) years; costs of
complying with Applicable Laws (except to the extent such costs are incurred to
remedy non-compliance as of the Execution Date with Applicable Laws); costs to
keep the Project in compliance with, or costs or fees otherwise required under
or incurred pursuant to any CC&Rs or Property Operations Documents (as such term
is defined below), including condominium fees; insurance premiums, including
premiums for commercial general liability, property casualty, earthquake,
terrorism and environmental coverages; portions of insured losses paid by
Landlord as part of the deductible portion of a loss pursuant to the terms of
insurance policies; service contracts; costs of services of independent
contractors retained to do work of a nature referenced above; and costs of
compensation (including employment taxes and fringe benefits) of all persons
below executive officers who perform regular and recurring duties connected with
the day-to-day operation and maintenance of the Project, its equipment, the
adjacent walks, landscaped areas, drives, including janitors, floor waxers,
window washers, watchmen, gardeners, sweepers, plow truck drivers, handymen, and
engineering/maintenance/facilities personnel.

 

(c)                                  Notwithstanding the foregoing, Operating
Expenses shall not include any state, federal or local net income, franchise,
capital stock, estate or inheritance taxes, or taxes that are the personal
obligation of Tenant or of another tenant of the Project; any leasing
commissions; expenses (including leasehold improvements, redecoration,
renovation work, or advertising and promotional expenditures) incurred in
connection with Landlord’s efforts to lease space in the Building; expenses of
initial development and construction of the Project, including grading, paving,
landscaping and decorating (as distinguished from maintenance, repair and
replacement of the foregoing); capital expenditures other than those expressly
described and amortized as provided in Section 9.1(b); legal expenses incurred
in connection with (i) negotiations or disputes with tenants of the Property or
other occupants or prospective tenants or other occupants, (ii) the enforcement
of any leases, or (iii) the defense of Landlord’s title to, or interest in, the
Building or any part thereof; costs of repairs to the extent reimbursed by
(e) payment of insurance proceeds, (f) warranties, (g) guarantees or (h) any
other third parties, received by Landlord; the cost of correcting defects in the
design, construction, equipment of or latent defects in the Building or the
Project, but only to the extent such costs are covered by and actually
reimbursed to Landlord under any applicable warranty or service contract held by

 

9

--------------------------------------------------------------------------------



 

Landlord; interest upon loans to Landlord or secured by a loan agreement,
mortgage, deed of trust, security instrument or other loan document covering the
Project or a portion thereof (collectively, “Loan Documents”) (provided that
interest upon a government assessment or improvement bond payable in
installments shall constitute an Operating Expense under Subsection 9.1(a));
rent on ground leases or other underlying leases; reserve funds; costs or
expenses incurred in connection with the financing or sale of the Project or any
portion thereof; costs incurred directly and solely as a result of Landlord’s
gross negligence or willful misconduct; costs of mitigation or impact fees or
subsidies, imposed or incurred prior to the date of the Lease or imposed solely
as a result of another tenant’s use of the Building or its premises; salaries of
executive officers of Landlord; depreciation claimed by Landlord for tax
purposes (provided that this exclusion of depreciation is not intended to delete
from Operating Expenses actual costs of repairs and replacements that are
provided for in Subsection 9.1(b)); the cost of cleaning or janitorial services
provided for space leased or intended to be leased to other tenants in the
Building; the cost of any work or service performed for any tenant in the
Building (other than Tenant) to a materially greater extent or in a materially
more favorable manner than that furnished generally to other tenants (including
Tenant) in the Building; the cost of any work or services performed for any
facility other than the Building or Project, subject to the provisions of
Section 9.3; the general corporate overhead costs and expenses of the Landlord
entity (except to the extent of the Property Management Fee (as defined below));
any costs (other than the Property Management Fee) representing an amount paid
to an entity related to Landlord that is materially in excess of the amount that
would have been paid absent such relationship; costs, liabilities and expenses
incurred in connection with the removal, enclosure, encapsulation or other
handling of and the cost of defending against claims in regard to Hazardous
Materials (x) in existence at the Building or the Project prior to the Term
Commencement Date, (y) due to the gross negligence or willful misconduct of
Landlord, or (z) for which the person or entity that is responsible for causing
such Hazardous Materials to be on the Project is identified by Landlord;
charitable or political contributions; cost of acquiring and maintaining
sculptures, paintings and other works of art, to the extent such items are
materially more expensive than typical office décor in buildings similar to the
Building; late fees or charges incurred by Landlord due to late payment of
expenses, except to the extent attributable to Tenant’s or any Tenant Party’s
actions or inactions; charges for electricity, water or other utilities,
services or goods and applicable taxes for which Tenant or any other tenant,
occupant, person or other party reimburses Landlord or pays to third parties
(except as part of Operating Expenses); costs expressly excluded from Operating
Expenses elsewhere in this Lease or that are charged to or paid by Tenant under
other provisions of this Lease; professional fees and disbursements and other
costs and expenses related to the ownership (as opposed to the use, occupancy,
operation, maintenance or repair) of the Project; expenses related to the
on-site parking garage serving the Building and the Project; and any item that,
if included in Operating Expenses, would involve a double collection for such
item by Landlord. To the extent that Tenant uses more than Tenant’s Pro Rata
Share of any item of Operating Expenses, Tenant shall pay Landlord for such
excess in addition to Tenant’s obligation to pay Tenant’s Pro Rata Share of
Operating Expenses (such excess, together with Tenant’s Pro Rata Share,
“Tenant’s Adjusted Share”).

 

9.2.                            Tenant shall pay to Landlord on the first day of
each calendar month of the Term, as Additional Rent, (a) the Property Management
Fee (as defined below), and (b) Landlord’s

 

10

--------------------------------------------------------------------------------



 

estimate of Tenant’s Adjusted Share of Operating Expenses with respect to the
Building and the Project, as applicable, for such month.

 

(x)                                 The “Property Management Fee” shall equal
three percent (3%) of Base Rent due from Tenant. Tenant shall pay the Property
Management Fee in accordance with Section 9.2 with respect to the entire Term,
including any Free Rent Period, extensions of the Term, or any holdover periods,
regardless of whether Tenant is obligated to pay Base Rent, Operating Expenses
or any other Rent with respect to any such period or portion thereof.

 

(y)                                 Within ninety (90) days after the conclusion
of each calendar year (or such longer period as may be reasonably required by
Landlord), Landlord shall furnish to Tenant a statement showing in reasonable
detail the actual Operating Expenses, Tenant’s Adjusted Share of Operating
Expenses, and the cost of providing utilities to the Premises for the previous
calendar year (“Landlord’s Statement”). Any additional sum due from Tenant to
Landlord shall be due and payable within thirty (30) days after receipt of an
invoice therefor. If the amounts paid by Tenant pursuant to this Section exceed
Tenant’s Adjusted Share of Operating Expenses for the previous calendar year,
then Landlord shall credit the difference against the Rent next due and owing
from Tenant; provided that, if the Lease term has expired, Landlord shall
accompany Landlord’s Statement with payment for the amount of such difference.

 

(z)                                  Any amount due under this Section for any
period that is less than a full month shall be prorated for such fractional
month on the basis of the number of days in the month.

 

9.3.                            Landlord may, from time to time, modify
Landlord’s calculation and allocation procedures for Operating Expenses, so long
as such modifications produce Dollar results substantially consistent with
Landlord’s then-current practice at the Project. Landlord or an affiliate(s) of
Landlord currently own other property(ies) adjacent to the Project or its
neighboring properties (collectively, “Neighboring Properties”). In connection
with Landlord performing services for the Project pursuant to this Lease,
similar services may be performed by the same vendor(s) for Neighboring
Properties. In such a case, Landlord shall reasonably allocate to each Building
(and the Project) the costs for such services based upon the ratio that the
square footage of the Building or the Project (as applicable) bears to the total
square footage of all of the Neighboring Properties or buildings within the
Neighboring Properties for which the services are performed, unless the scope of
the services performed for any building or property (including the Building and
the Project) is disproportionately more or less than for others, in which case
Landlord shall equitably allocate the costs based on the scope of the services
being performed for each building or property (including the Building and the
Project). Since the Project consists of multiple buildings, certain Operating
Expenses may pertain to a particular building(s) and other Operating Expenses to
the Project as a whole. Landlord reserves the right in its sole discretion to
allocate any such costs applicable to any particular building within the Project
to such building, and other such costs applicable to the Project to each
building in the Project (including the Building), with the tenants in each
building being responsible for paying their respective proportionate shares of
their buildings to the extent required under their leases. Landlord shall
allocate such costs to the buildings (including the Building) in a reasonable,
non-discriminatory manner, and such allocation shall be binding on Tenant.

 

11

--------------------------------------------------------------------------------



 

9.4.                            Landlord’s annual statement shall be final and
binding upon Tenant unless Tenant, within sixty (60) days after Tenant’s receipt
thereof, shall contest any item therein by giving written notice to Landlord,
specifying each item contested and the reasons therefor; provided that Tenant
shall in all events pay the amount specified in Landlord’s annual statement,
pending the results of the Independent Review and determination of the
Accountant(s), as applicable and as each such term is defined below. If, during
such sixty (60)-day period, Tenant reasonably and in good faith questions or
contests the correctness of Landlord’s statement of Tenant’s Adjusted Share of
Operating Expenses, Landlord shall provide Tenant with reasonable access to
Landlord’s books and records to the extent relevant to determination of
Operating Expenses (including, if and to the extent applicable, the books and
records of any affiliates of Landlord owning Neighboring Properties in
connection with the allocation of shared costs pursuant to Section 9.3, above),
and such information as Landlord reasonably determines to be responsive to
Tenant’s written inquiries. In the event that, after Tenant’s review of such
information, Landlord and Tenant cannot agree upon the amount of Tenant’s
Adjusted Share of Operating Expenses, then Tenant shall have the right to have
an independent public accounting firm hired by Tenant on an hourly basis and not
on a contingent-fee basis (at Tenant’s sole cost and expense) and approved by
Landlord (which approval Landlord shall not unreasonably withhold or delay),
audit and review such of Landlord’s books and records for the year in question
as directly relate to the determination of Operating Expenses for such year (the
“Independent Review”), but not books and records of entities other than
Landlord, except as provided above. Landlord shall make such books and records
available in a reasonably accessible manner at the location where Landlord
maintains them in the ordinary course of its business. Landlord agrees to
provide digital copies of books and records upon the reasonable written request
of Tenant. Tenant shall commence the Independent Review within thirty (30) days
after the date Landlord has given Tenant access to Landlord’s books and records
for the Independent Review. Tenant shall complete the Independent Review and
notify Landlord in writing of Tenant’s specific objections to Landlord’s
calculation of Operating Expenses (including Tenant’s accounting firm’s written
statement of the basis, nature and amount of each proposed adjustment) no later
than sixty (60) days after Landlord has first given Tenant access to Landlord’s
books and records for the Independent Review. Landlord shall review the results
of any such Independent Review. The parties shall endeavor to agree promptly and
reasonably upon Operating Expenses taking into account the results of such
Independent Review. If, as of the date that is sixty (60) days after Tenant has
submitted the Independent Review to Landlord, the parties have not agreed on the
appropriate adjustments to Operating Expenses, then the parties shall engage a
mutually agreeable independent third party accountant with at least ten
(10) years’ experience in commercial real estate accounting in the Cambridge,
Massachusetts area (the “Accountant”). If the parties cannot agree on the
Accountant, each shall within ten (10) days after such impasse appoint an
Accountant (different from the accountant and accounting firm that conducted the
Independent Review) and, within ten (10) days after the appointment of both such
Accountants, those two Accountants shall select a third (which cannot be the
accountant and accounting firm that conducted the Independent Review). If either
party fails to timely appoint an Accountant, then the Accountant the other party
appoints shall be the sole Accountant. Within ten (10) days after appointment of
the Accountant(s), Landlord and Tenant shall each simultaneously give the
Accountants (with a copy to the other party) its determination of Operating
Expenses, with such supporting data or information as each submitting party

 

12

--------------------------------------------------------------------------------



 

determines appropriate. Within ten (10) days after such submissions, the
Accountants shall by majority vote select either Landlord’s or Tenant’s
determination of Operating Expenses. The Accountants may not select or designate
any other determination of Operating Expenses. The determination of the
Accountant(s) shall bind the parties. If the parties agree or the
Accountant(s) determine that the Operating Expenses actually paid by Tenant for
the calendar year in question exceeded Tenant’s obligations for such calendar
year, then Landlord shall, at Tenant’s option, either (a) credit the excess to
the next succeeding installments of estimated Additional Rent or (b) pay the
excess to Tenant within thirty (30) days after delivery of such results. If the
parties agree or the Accountant(s) determine that Tenant’s payments of Operating
Expenses for such calendar year were less than Tenant’s obligation for the
calendar year, then Tenant shall pay the deficiency to Landlord within thirty
(30) days after delivery of such results. If the Independent Review reveals or
the Accountant(s) determine that the Operating Expenses billed to Tenant by
Landlord and paid by Tenant to Landlord for the applicable calendar year in
question exceeded by more than five percent (5%) what Tenant should have been
billed during such calendar year, then Landlord shall pay the reasonable cost of
the Independent Review. In all other cases Tenant shall pay the cost of the
Independent Review and the Accountant(s).

 

9.5.                            Tenant shall not be responsible for Operating
Expenses with respect to any time period prior to the Term Commencement Date;
provided, however, that if Landlord shall permit Tenant possession of the
Premises for the Permitted Use prior to the Term Commencement Date, Tenant shall
be responsible for Operating Expenses from such earlier date of possession (the
Term Commencement Date or such earlier date, as applicable, the “Expense Trigger
Date”); and provided, further, that Landlord may annualize certain Operating
Expenses incurred prior to the Expense Trigger Date over the course of the
budgeted year during which the Expense Trigger Date occurs, and Tenant shall be
responsible for the annualized portion of such Operating Expenses corresponding
to the number of days during such year, commencing with the Expense Trigger
Date, for which Tenant is otherwise liable for Operating Expenses pursuant to
this Lease. Tenant’s responsibility for Tenant’s Adjusted Share of Operating
Expenses shall continue to the latest of (a) the date of termination of the
Lease, (b) the date Tenant has fully vacated the Premises and (c) if termination
of the Lease is due to a default by Tenant, the date of rental commencement of a
replacement tenant.

 

9.6.                            Operating Expenses for the calendar year in
which Tenant’s obligation to share therein commences and for the calendar year
in which such obligation ceases shall be prorated on a basis reasonably
determined by Landlord. Expenses such as taxes, assessments and insurance
premiums that are incurred for an extended time period shall be prorated based
upon the time periods to which they apply so that the amounts attributed to the
Premises relate in a reasonable manner to the time period wherein Tenant has an
obligation to share in Operating Expenses.

 

9.7.                            Within thirty (30) days after the end of each
calendar month, Tenant shall submit to Landlord an invoice, or, in the event an
invoice is not available, an itemized list, of all costs and expenses that
(a) Tenant has incurred (either internally or by employing third parties) during
the prior month and (b) for which Tenant reasonably believes it is entitled to
reimbursements from Landlord pursuant to the terms of this Lease or the Work
Letter.

 

13

--------------------------------------------------------------------------------



 

9.8.                            In the event that the Building or Project is
less than fully occupied during a calendar year, Tenant acknowledges that
Landlord may extrapolate Operating Expenses that vary depending on the occupancy
of the Building or Project, as applicable, to equal Landlord’s reasonable
estimate of what such Operating Expenses would have been had the Building or
Project, as applicable, been ninety-five percent (95%) occupied during such
calendar year; provided, however, that Landlord shall not recover more than one
hundred percent (100%) of Operating Expenses.

 

10.                               Taxes on Tenant’s Property.

 

10.1.                     Tenant shall be solely responsible for the payment of
any and all taxes levied upon (a) Tenant’s personal property and trade fixtures
located at the Premises and (b) any gross or net receipts of or sales by Tenant,
and shall pay the same at least twenty (20) days prior to delinquency.

 

10.2.                     If any such taxes on Tenant’s personal property or
trade fixtures are levied against Landlord or Landlord’s property or, if the
assessed valuation of the Building, the Property or the Project is increased by
inclusion therein of a value attributable to Tenant’s personal property or trade
fixtures, and if Landlord, after written notice to Tenant, pays the taxes based
upon any such increase in the assessed value of the Building, the Property or
the Project, then Tenant shall, upon demand, repay to Landlord the taxes so paid
by Landlord.

 

10.3.                     If any improvements in or alterations to the Premises,
whether owned by Landlord or Tenant and whether or not affixed to the real
property so as to become a part thereof, are assessed for real property tax
purposes at a valuation higher than the valuation at which improvements
conforming to Landlord’s building standards (the “Building Standard”) in other
spaces in the Building are assessed, then the real property taxes and
assessments levied against Landlord or the Building, the Property or the Project
by reason of such excess assessed valuation shall be deemed to be taxes levied
against personal property of Tenant and shall be governed by the provisions of
Section 10.2. Any such excess assessed valuation due to improvements in or
alterations to space in the Project leased by other tenants at the Project shall
not be included in Operating Expenses. If the records of the applicable
governmental assessor’s office are available and sufficiently detailed to serve
as a basis for determining whether such Tenant improvements or alterations are
assessed at a higher valuation than the Building Standard, then such records
shall be binding on both Landlord and Tenant.

 

11.                               Security Deposit.

 

11.1.                     Tenant shall deposit with Landlord on or before the
Execution Date the sum set forth in Section 2.6 (the “Security Deposit”), which
sum shall be held by Landlord as security for the faithful performance by Tenant
of all of the terms, covenants and conditions of this Lease to be kept and
performed by Tenant during the Term and ending upon the expiration or
termination of Tenant’s obligations under this Lease. If Tenant Defaults (as
defined below) with respect to any provision of this Lease, including any
provision relating to the payment of Rent, then Landlord may (but shall not be
required to) use, apply or retain all or any part of the Security Deposit for
the payment of any Rent or any other sum in default, or to compensate Landlord
for

 

14

--------------------------------------------------------------------------------



 

any other loss or damage that Landlord may suffer by reason of Tenant’s default.
If any portion of the Security Deposit is so used or applied, then Tenant shall,
within ten business (10) days following demand therefor, deposit cash with
Landlord in an amount sufficient to restore the Security Deposit to its original
amount, and Tenant’s failure to do so shall be a material breach of this Lease.
The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

 

11.2.                     In the event of bankruptcy or other debtor-creditor
proceedings against Tenant, the Security Deposit shall be deemed to be applied
first to the payment of Rent and other charges due Landlord for all periods
prior to the filing of such proceedings.

 

11.3.                     Landlord may deliver to any purchaser or successor of
Landlord’s interest in the Premises the funds deposited hereunder by Tenant, and
thereupon Landlord shall be discharged from any further liability with respect
to such deposit; provided Landlord has executed an assignment and assumption
agreement with respect to this Lease with such purchaser or
successor-in-interest, in accordance with Section 34 hereof. This provision
shall also apply to any subsequent transfers.

 

11.4.                     If Tenant shall fully and faithfully perform every
provision of this Lease to be performed by it, then the Security Deposit, or any
balance thereof, shall be returned to Tenant (or, at Landlord’s option, to the
last assignee of Tenant’s interest hereunder) within thirty (30) days after the
expiration or earlier termination of this Lease.

 

11.5.                     If the Security Deposit shall be in cash, Landlord
shall hold the Security Deposit in an account at a banking organization selected
by Landlord; provided, however, that Landlord shall not be required to maintain
a separate account for the Security Deposit, but may intermingle it with other
funds of Landlord. Landlord shall be entitled to all interest and/or dividends,
if any, accruing on the Security Deposit. Landlord shall not be required to
credit Tenant with any interest for any period during which Landlord does not
receive interest on the Security Deposit.

 

11.6.                     The Security Deposit may be in the form of cash, a
letter of credit or any other security instrument acceptable to Landlord in its
sole discretion. Tenant may at any time, except when Tenant is in Default (as
defined below), deliver a letter of credit (the “L/C Security”) as the entire
Security Deposit, as follows:

 

(a)                                 If Tenant elects to deliver L/C Security,
then Tenant shall provide Landlord, and maintain in full force and effect
throughout the Term and until the date that is three (3) months after the
then-current Term Expiration Date, a letter of credit in the form of Exhibit D
issued by an issuer reasonably satisfactory to Landlord, in the amount of the
Security Deposit, with an initial term of at least one year. Landlord may
require the L/C Security to be reissued by a different issuer at any time during
the Term if Landlord reasonably believes that the issuing bank of the L/C
Security is or may soon become insolvent; provided, however, Landlord shall
return the existing L/C Security to the existing issuer immediately upon receipt
of the substitute L/C Security. If any issuer of the L/C Security shall become
insolvent or placed into FDIC receivership, then Tenant shall immediately
deliver to Landlord (without the requirement of notice from Landlord) substitute
security in cash or replacement L/C Security issued by an

 

15

--------------------------------------------------------------------------------



 

issuer reasonably satisfactory to Landlord, and otherwise conforming to the
requirements set forth in this Article. As used herein with respect to the
issuer of the L/C Security, “insolvent” shall mean the determination of
insolvency as made by such issuer’s primary bank regulator (i.e., the state bank
supervisor for state chartered banks; the OCC or OTS, respectively, for
federally chartered banks or thrifts; or the Federal Reserve for its member
banks). If, at the Term Expiration Date, any Rent remains uncalculated or
unpaid, then (i) Landlord shall with reasonable diligence complete any necessary
calculations, (ii) Tenant shall extend the expiry date of such L/C Security from
time to time as Landlord reasonably requires and (iii) in such extended period,
Landlord shall not unreasonably refuse to consent to an appropriate reduction of
the L/C Security. Tenant shall reimburse Landlord’s legal costs (as estimated by
Landlord’s counsel) in handling Landlord’s acceptance of L/C Security or its
replacement or extension.

 

(b)                                 If Tenant delivers to Landlord satisfactory
L/C Security in place of the entire Security Deposit, Landlord shall remit to
Tenant any cash Security Deposit Landlord previously held.

 

(c)                                  Landlord may draw upon the L/C Security,
and hold and apply the proceeds in the same manner and for the same purposes as
the Security Deposit, if (i) an uncured Default (as defined below) exists,
(ii) as of the date that is forty-five (45) days before any L/C Security expires
(even if such scheduled expiry date is after the Term Expiration Date) Tenant
has not delivered to Landlord an amendment or replacement for such L/C Security,
reasonably satisfactory to Landlord, extending the expiry date to the earlier of
(1) three (3) months after the then-current Term Expiration Date or (2) the date
that is one year after the then-current expiry date of the L/C Security,
(iii) the L/C Security provides for automatic renewals, Landlord asks the issuer
to confirm the current L/C Security expiry date, and the issuer fails to do so
within ten (10) business days, (iv) Tenant fails to pay (when and as Landlord
reasonably requires) any bank charges for Landlord’s transfer of the L/C
Security or (v) the issuer of the L/C Security ceases, or announces that it will
cease, to maintain an office in the city where Landlord may present drafts under
the L/C Security (and fails to permit drawing upon the L/C Security by overnight
courier or facsimile). This Section does not limit any other provisions of this
Lease allowing Landlord to draw the L/C Security under specified circumstances.

 

(d)                                 Tenant shall not seek to enjoin, prevent, or
otherwise interfere with Landlord’s draw under L/C Security, even if it violates
this Lease. Landlord shall hold the proceeds of any draw in the same manner and
for the same purposes as a cash Security Deposit. In the event of an improper
draw (i.e., a draw for any reason other than as permitted under this Lease),
(a) the parties shall cooperate to allow Tenant to post replacement L/C Security
simultaneously with the return to Tenant of the improperly drawn sums,
(b) Landlord shall upon request confirm in writing to the issuer of the L/C
Security that Landlord’s draw was erroneous, and (c) if Tenant receives a final
determination from a court of competent jurisdiction that is not subject to
appeal that Landlord has made a “wrongful” draw, (i) Landlord shall pay Tenant
interest upon the amount of such wrongful draw at the rate of six percent (6%)
and (ii) Tenant shall be entitled to recover its reasonable attorney’s fees in
accordance with Section 40.7. For purposes of the immediately foregoing
sentence, the term “wrongful” shall mean that Landlord has no reasonable basis
to believe that it had the right to make the draw. The parties

 

16

--------------------------------------------------------------------------------



 

acknowledge and agree that in the event of an erroneous draw under the L/C
Security, Tenant’s remedies shall be solely as provided in this Section 11.6(d).

 

(e)                                  If Landlord transfers its interest in the
Premises, then Tenant shall at Tenant’s expense, within five (5) business days
after receiving a request from Landlord, deliver (and, if the issuer requires,
Landlord shall consent to) an amendment to the L/C Security naming Landlord’s
grantee as substitute beneficiary. If the required Security Deposit changes
while L/C Security is in force, then Tenant shall deliver (and, if the issuer
requires, Landlord shall consent to) a corresponding amendment to the L/C
Security.

 

11.7                        Intentionally deleted.

 

11.8                        If, as of the third (3rd) anniversary of Term
Commencement Date, Tenant (a) has a market capitalization (based on a 30-day
average value) equal to or exceeding Five Hundred Million Dollars
($500,000,000), and (b) has not been in Default under this Lease prior to such
third (3rd) annual anniversary of the Term Commencement Date (together, the “SD
Reduction Obligations”), then Tenant, no later than forty-five (45) days after
the third (3rd) anniversary of the Rent Commencement Date, may notify Landlord
in writing that it wishes to decrease the Security Deposit to an amount equal to
seven (7) months of the then-current Base Rent (the “Initial Reduced Security
Deposit”). Within ten (10) Business Days following Landlord’s receipt of such
notice, Landlord shall (y) confirm in writing that the SD Reduction Obligations
have been satisfied and that the Security Deposit shall be deemed to equal the
Initial Reduced Security Deposit, or (z) provide Tenant with satisfactory
written evidence that such SD Reduction Obligations have not been satisfied.
Upon Landlord’s confirmation that the SD Reduction Obligations have been
satisfied, (i) if the Security Deposit is in the form of cash, Landlord shall
return to Tenant the excess amount within ten (10) Business Days following its
approval of such certification, or (ii) if the Security Deposit is in the form
of the L/C Security, the Tenant may provide to Landlord, and Landlord shall
accept, a replacement L/C Security in the amount of the Initial Reduced Security
Deposit.

 

12.                               Use.

 

12.1.                     Tenant shall use the Premises for the Permitted Use,
and shall not use the Premises, or permit or suffer the Premises to be used, for
any other purpose without Landlord’s prior written consent, which consent
Landlord may withhold in its sole and absolute discretion.

 

12.2. Tenant shall not use or occupy the Premises in violation of Applicable
Laws; zoning ordinances; or the certificate of occupancy (or its substantial
equivalent) issued for the Building or the Project, and shall, upon five
(5) days’ written notice from Landlord, discontinue any use of the Premises that
is declared or claimed by any Governmental Authority having jurisdiction to be a
violation of any of the above, or that in Landlord’s reasonable opinion violates
any of the above. Tenant shall comply with any direction of any Governmental
Authority having jurisdiction that shall, by reason of the nature of Tenant’s
use or occupancy of the Premises, impose any duty upon Tenant or Landlord with
respect to the Premises or with respect to the use or occupation thereof, and
shall indemnify, defend (at the option of and with counsel reasonably acceptable
to the indemnified party(ies)), save, reimburse and hold harmless (collectively,
“Indemnify,” “Indemnity” or “Indemnification,” as the case may require) Landlord

 

17

--------------------------------------------------------------------------------



 

and its affiliates, employees, agents and contractors; and any lender,
mortgagee, ground lessor or beneficiary (each, a “Lender” and, collectively with
Landlord and its affiliates, employees, agents and contractors, the “Landlord
Indemnitees”) harmless from and against any and all demands, claims,
liabilities, losses, costs, expenses, actions, causes of action, damages, suits
or judgments, and all reasonable expenses (including reasonable attorneys’ fees,
charges and disbursements, regardless of whether the applicable demand, claim,
action, cause of action or suit is voluntarily withdrawn or dismissed) incurred
in investigating or resisting the same (collectively, “Claims”) of any kind or
nature that arise before, during or after the Term as a result of Tenant’s
breach of this Section.

 

12.3.                     Tenant shall not do or permit to be done anything that
will invalidate or increase the cost of any fire, environmental, extended
coverage or any other insurance policy covering the Building or the Project, and
shall comply with all rules, orders, regulations and requirements of the
insurers of the Building and the Project, and Tenant shall promptly, upon
demand, reimburse Landlord for any additional premium charged for such policy by
reason of Tenant’s failure to comply with the provisions of this Article.

 

12.4.                     Tenant shall keep all doors opening onto public
corridors closed, except when in use for ingress and egress.

 

12.5.                     No additional locks or bolts of any kind shall be
placed upon any of the doors or windows by Tenant, nor shall any changes be made
to existing locks or the mechanisms thereof without Landlord’s prior written
consent, which consent shall not be unreasonably withheld. Tenant shall provide
Landlord with two (2) copies of all keys and key cards, and access codes
necessary to access all portions of the Premises for emergency entry. Tenant
shall, upon termination of this Lease, return to Landlord all keys to offices
and restrooms either furnished to or otherwise procured by Tenant. In the event
any key so furnished to Tenant is lost, Tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such change.

 

12.6.                     No awnings or other projections shall be attached to
any outside wall of the Building. No curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises other than Landlord’s standard window coverings. Neither the interior
nor exterior of any windows shall be coated or otherwise sunscreened (other than
the existing window coatings in the ACF area on the first (1st) floor of the
Premises) without Landlord’s prior written consent, nor shall any bottles,
parcels or other articles be placed on the windowsills or items attached to
windows that are visible from outside the Premises. No equipment, furniture or
other items of personal property shall be placed on any exterior balcony without
Landlord’s prior written consent.

 

12.7.                     No sign, advertisement or notice (“Signage”) shall be
exhibited, painted or affixed by Tenant on any part of the Premises or the
Building without Landlord’s prior written consent. Signage shall conform to
Landlord’s design criteria. For any Signage, Tenant shall, at Tenant’s own cost
and expense, (a) acquire all permits for such Signage in compliance with
Applicable Laws and (b) design, fabricate, install and maintain such Signage in
a first-class condition. Tenant shall be responsible for reimbursing Landlord
for costs incurred by Landlord in removing

 

18

--------------------------------------------------------------------------------



 

any of Tenant’s Signage upon the expiration or earlier termination of the Lease.
Interior signs on entry doors to the Premises and the directory tablet shall be
inscribed, painted or affixed for Tenant by Landlord at Landlord’s sole cost and
expense, and shall be of a size, color and type and be located in a place
acceptable to Landlord. The directory tablet shall be provided exclusively for
the display of the name and location of tenants only. Tenant shall not place
anything on the exterior of the corridor walls or corridor doors other than
Landlord’s standard lettering. Tenant, at Tenant’s sole cost and expense, shall
have Signage rights for the primary entrance to the Premises substantially
consistent with the Signage permitted for comparable Tenants in the Project, as
Landlord reasonably determines. At Landlord’s option, Landlord may install any
Tenant Signage, and Tenant shall pay all costs associated with such installation
within thirty (30) days after demand therefor.

 

12.8.                     Tenant may only place equipment within the Premises
with floor loading consistent with the Building’s structural design unless
Tenant obtains Landlord’s prior written approval. Tenant may place such
equipment only in a location designed to carry the weight of such equipment.

 

12.9.                     Tenant shall cause any equipment or machinery to be
installed in the Premises so as to reasonably prevent sounds or vibrations
therefrom from extending into the Common Area or other offices in the Project.

 

12.10.              Tenant shall not (a) do or permit anything to be done in or
about the Premises that shall in any way obstruct or interfere with the rights
of other tenants or occupants of the Project, or injure them, (b) use or allow
the Premises to be used for immoral, unlawful or objectionable purposes,
(c) cause, maintain or permit any nuisance or waste in, on or about the Project
or (d) take any other action that would in Landlord’s reasonable determination
in any manner adversely affect other tenants’ quiet use and enjoyment of their
space or adversely impact their ability to conduct business in a professional
and suitable work environment.

 

12.11.              Notwithstanding any other provision herein to the contrary,
Tenant shall be responsible for all liabilities, costs and expenses arising from
or in connection with the compliance of the Premises with the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq., and any state and local
accessibility laws, codes, ordinances and rules (collectively, and together with
regulations promulgated pursuant thereto, the “ADA”), and Tenant shall Indemnify
the Landlord Indemnitees from and against any Claims arising from any such
failure of the Premises to comply with the ADA. This Section (as well as any
other provisions of this Lease dealing with Indemnification of the Landlord
Indemnitees by Tenant) shall be deemed to be modified in each case by the
insertion in the appropriate place of the following: “except as otherwise
provided in Mass. G.L. Ter. Ed., C. 186, Section 15.” For the avoidance of
doubt, “Lenders” shall also include historic tax credit investors and new market
tax credit investors. The provisions of this Section shall survive the
expiration or earlier termination of this Lease.

 

12.12.              Tenant shall maintain temperature and humidity in the
Premises in accordance with ASHRAE standards at all times.

 

19

--------------------------------------------------------------------------------



 

12.13.              Tenant shall establish and maintain a chemical safety
program administered by a licensed, qualified individual in accordance with the
requirements of the Massachusetts Water Resources Authority (“MWRA”) and any
other applicable Governmental Authority. Tenant shall be solely responsible for
all costs incurred in connection with such chemical safety program, and Tenant
shall provide Landlord with such documentation as Landlord may reasonably
require evidencing Tenant’s compliance with the requirements of (a) the MWRA and
any other applicable Governmental Authority with respect to such chemical safety
program and (b) this Section. Tenant shall obtain and maintain during the Term
(m) any permit required by the MWRA (“MWRA Permit”) and (n) a wastewater
treatment operator license from the Commonwealth of Massachusetts with respect
to Tenant’s use of the Acid Neutralization Tank (as defined below) in the
Building. Tenant shall not introduce anything into the Acid Neutralization Tank
(x) in violation of the terms of the MWRA Permit, (y) in violation of Applicable
Laws or (z) that would interfere with the proper functioning of the Acid
Neutralization Tank. Landlord agrees to reasonably cooperate with Tenant in
order to obtain the MWRA Permit and the wastewater treatment operator license.

 

13.                               Rules and Regulations, CC&Rs, Parking
Facilities and Common Area.

 

13.1.                     Tenant shall have the non-exclusive right, in common
with others, to use the Common Area in conjunction with Tenant’s use of the
Premises for the Permitted Use, and such use of the Common Area and Tenant’s use
of the Premises shall be subject to the rules and regulations adopted by
Landlord and attached hereto as Exhibit E together with such other reasonable
and nondiscriminatory rules and regulations as are hereafter promulgated by
Landlord in its sole and absolute discretion (the “Rules and Regulations”);
provided, however, that Landlord shall not materially modify any Common Area in
a manner that materially impacts Tenant’s access to the Premises or the parking
facilities serving the Building. Tenant shall and shall ensure that its
contractors, subcontractors, employees, subtenants and invitees faithfully
observe and comply with the Rules and Regulations. Landlord shall not be
responsible to Tenant for the violation or non-performance by any other tenant
or any agent, employee or invitee thereof of any of the Rules and Regulations.

 

13.2.                     This Lease is subject to any recorded covenants,
conditions or restrictions on the Project or Property (including the Parking and
Transportation Demand Management Plan Ordinance- Final Amendment Decision,
issued on May 24, 2002, by the City of Cambridge (as the same may be amended
from time to time, the “PTDM”) , as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time (the “CC&Rs”),
and Tenant shall, at its sole cost and expense, comply with and cause the
Project to comply with the CC&Rs and the documents listed on Exhibit F attached
hereto (together with the PTDM, the “Property Operations Documents”). Tenant
acknowledges that Tenant, at its sole cost and expense, shall comply with the
tenant requirements in the PTDM, including the requirements set forth in the
“Alternative Work Programs,” “Public Transportation Incentives,” “Ridesharing
Programs” and “Provisions of Bicycle and Pedestrian Amenities” sections thereof.
Tenant, at its sole cost and expense, shall also comply with the reporting
requirements set forth in the PTDM at Landlord’s request. Any costs incurred by
Landlord in connection with the PTDM shall constitute an Operating Expense.

 

20

--------------------------------------------------------------------------------



 

13.3.                     Notwithstanding anything in this Lease to the
contrary, Tenant may not install any security systems (including cameras)
outside the Premises or that record sounds or images outside the Premises
without Landlord’s prior written consent, which Landlord may withhold in its
sole and absolute discretion. Notwithstanding the foregoing, Tenant shall be
permitted to install security cameras outside of the Premises that record images
of any entrances to the Premises.

 

13.4.                     The Charles River Transportation Management
Association (of which Landlord or an affiliate of Landlord is currently a
member) provides certain programs to help improve transportation in the
Cambridge area. Their website is www.charlesrivertma.org.

 

13.5.                     Tenant shall have a non-exclusive, irrevocable license
to use eighty-four (84) parking spaces at the facilities serving the Building
and the Project in common on an unreserved basis with other tenants of the
Building and the Project during the Term at a cost of Three Hundred Sixty
Dollars ($360.00) per parking space per month (subject to market rate adjustment
by Landlord from time to time throughout the Term), which Tenant shall pay
simultaneously with payments of Base Rent as Additional Rent.

 

13.6.                     Tenant agrees not to unreasonably overburden the
parking facilities and agrees to cooperate with Landlord and other tenants in
the use of the parking facilities. Landlord reserves the right to determine that
parking facilities are becoming overcrowded and to limit Tenant’s use thereof.
Upon such determination, Landlord may reasonably allocate parking spaces among
Tenant and other tenants of the Building or the Project, provided that Tenant
shall be entitled to the number of spaces set forth in Section 13.5 above.
Nothing in this Section, however, is intended to create an affirmative duty on
Landlord’s part to monitor parking.

 

13.7.                     Subject to the terms of this Lease including the
Rules and Regulations and the rights of other tenants of the Building, Tenant
shall have the non-exclusive right, to access the freight loading dock and
freight elevator twenty-four (24) hours per day, seven (7) days per week.

 

14.                               Project Control by Landlord.

 

14.1.                     Landlord reserves full control over the Building and
the Project to the extent not inconsistent with Tenant’s enjoyment of the
Premises as provided by this Lease. This reservation includes Landlord’s right
to subdivide the Project; convert the Building and other buildings within the
Project to condominium units; change the size of the Project by selling all or a
portion of the Project or adding real property and any improvements thereon to
the Project; grant easements and licenses to third parties; maintain or
establish ownership of the Building separate from fee title to the Property;
make additions to or reconstruct portions of the Building and the Project;
install, use, maintain, repair, replace and relocate for service to the Premises
and other parts of the Building or the Project pipes, ducts, conduits, wires and
appurtenant fixtures, wherever located in the Premises, the Building or
elsewhere at the Project; and alter or relocate any other Common Area or
facility, including private drives, lobbies, entrances and landscaping;
provided, however, that such rights shall be exercised in a way that does not
materially adversely affect Tenant’s beneficial use and occupancy of the
Premises, including the Permitted Use and

 

21

--------------------------------------------------------------------------------



 

Tenant’s access to the Premises. Tenant acknowledges that Landlord specifically
reserves the right to allow the exclusive use of corridors and restroom
facilities located on specific floors to one or more tenants occupying such
floors; provided, however, that Tenant shall not be deprived of the use of the
corridors reasonably required to serve the Premises or of restroom facilities
serving the floor upon which the Premises are located.

 

14.2.                     Possession of areas of the Premises necessary for
utilities, services, safety and operation of the Building is reserved to
Landlord; provided, however, that Landlord’ s exercise of its rights under this
Section 14.2 shall not materially adversely affect the Permitted Use of the
Premises.

 

14.3.                     Tenant shall, at Landlord’s request, promptly execute
such further documents as may be reasonably appropriate to assist Landlord in
the performance of its obligations hereunder; provided that Tenant need not
execute any document that creates additional liability for Tenant or that
deprives Tenant of the quiet enjoyment and use of the Premises as provided for
in this Lease. Landlord shall, at Tenant’s request, promptly execute such
further documents as may be reasonably necessary for Tenant’s performance of its
business operations at the Premises; provided that Landlord need not execute any
document that creates additional liability for Landlord.

 

14.4.                     Landlord may, at any and all reasonable times during
non-business hours (or during business hours, if (a) with respect to Subsections
14.4(u) through 14.4(y), Tenant so requests, and (b) with respect to Subsection
14.4(z), if Landlord so requests), and upon twenty-four (24) hours’ prior notice
(which may be oral or by email to the office manager or other Tenant-designated
individual at the Premises and to the individual designated as the notice party
pursuant to the provisions of this Lease; but provided that no time restrictions
shall apply or advance notice be required if an emergency necessitates immediate
entry), enter the Premises to (u) inspect the same and to determine whether
Tenant is in compliance with its obligations hereunder, (v) supply any service
Landlord is required to provide hereunder, (w) alter, improve or repair any
portion of the Building other than the Premises for which access to the Premises
is reasonably necessary, (x) post notices of nonresponsibility, (y) access the
telephone equipment, electrical substation and fire risers and (z) show the
Premises to prospective tenants during the final year of the Term and current
and prospective purchasers and lenders at any time throughout the Term. In
connection with any such alteration, improvement or repair as described in
Subsection 14.4(w), Landlord may erect in the Premises or elsewhere in the
Project scaffolding and other structures reasonably required for the alteration,
improvement or repair work to be performed. In no event shall Tenant’s Rent
abate as a result of Landlord’s activities pursuant to this Section; provided,
however, that all such activities shall be conducted in such a manner so as to
cause as little interference to Tenant as is reasonably possible, with the
understanding that portions of the Premises consist of laboratory space.
Landlord shall at all times retain a key with which to unlock all of the doors
in the Premises. If an emergency necessitates immediate access to the Premises,
Landlord may use whatever force is necessary to enter the Premises, and any such
entry to the Premises shall not constitute a forcible or unlawful entry to the
Premises, a detainer of the Premises, or an eviction of Tenant from the Premises
or any portion thereof.

 

22

--------------------------------------------------------------------------------



 

15.                               Quiet Enjoyment. Landlord covenants that
Tenant, upon paying the Rent and performing its obligations contained in this
Lease, may peacefully and quietly have, hold and enjoy the Premises, free from
any claim by Landlord or persons claiming under Landlord, but subject to all of
the terms and provisions hereof, provisions of Applicable Laws and rights of
record to which this Lease is or may become subordinate. This covenant is in
lieu of any other quiet enjoyment covenant, either express or implied.

 

16.                               Utilities and Services.

 

16.1                        Tenant shall pay for all water (including the cost
to service, repair and replace reverse osmosis, de-ionized and other treated
water), gas, heat, light, power, telephone, internet service, cable television,
other telecommunications and other utilities supplied to the Premises, together
with any fees, surcharges and taxes thereon. If any such utility is not
separately metered to Tenant, Tenant shall pay Tenant’s Adjusted Share of all
charges of such utility jointly metered with other premises as part of Tenant’s
Adjusted Share of Operating Expenses or, in the alternative, Landlord may, at
its option, monitor the usage of such utilities by Tenant and charge Tenant with
the cost of purchasing, installing and monitoring such metering equipment, which
cost shall be paid by Tenant as Additional Rent. Landlord may base its bills for
utilities on reasonable estimates; provided that Landlord adjusts such billings
or as part of the next Landlord’s Statement to reflect the actual cost of
providing utilities to the Premises. To the extent that Tenant uses more than
Tenant’s Pro Rata Share of any utilities, then Tenant shall pay Landlord for
Tenant’s Adjusted Share of such utilities to reflect such excess. In the event
that the Building or Project is less than fully occupied during a calendar year,
Tenant acknowledges that Landlord may extrapolate utility usage that varies
depending on the occupancy of the Building or Project (as applicable) to equal
Landlord’s reasonable estimate of what such utility usage would have been had
the Building or Project, as applicable, been ninety-five percent (95%) occupied
during such calendar year; provided, however, that Landlord shall not recover
more than one hundred percent (100%) of the cost of such utilities.

 

16.2                        Landlord shall not be liable for, nor shall any
eviction of Tenant result from, the failure to furnish any utility or service,
whether or not such failure is caused by accidents; breakage; casualties (to the
extent not caused by the party claiming Force Majeure); Severe Weather
Conditions (as defined below); physical natural disasters (but excluding weather
conditions that are not Severe Weather Conditions); strikes, lockouts or other
labor disturbances or labor disputes (other than labor disturbances and labor
disputes resulting solely from the acts or omissions of the party claiming Force
Majeure); acts of terrorism; riots or civil disturbances; wars or insurrections;
shortages of materials (which shortages are not unique to the party claiming
Force Majeure); government regulations, moratoria or other governmental actions,
inactions or delays; failures to grant consent or delays in granting consent by
any Lender whose consent is required under any applicable Loan Document;
failures by third parties to deliver gas, oil or another suitable fuel supply,
or inability of the party claiming Force Majeure, by exercise of reasonable
diligence, to obtain gas, oil or another suitable fuel; or other causes beyond
the reasonable control of the party claiming that Force Majeure has occurred
(collectively, “Force Majeure”); or, to the extent permitted by Applicable Laws,
Landlord’s negligence. In the event of such failure, Tenant shall not be
entitled to termination of this Lease or any abatement or reduction of Rent, nor
shall Tenant be relieved from the operation of any covenant or agreement

 

23

--------------------------------------------------------------------------------



 

of this Lease. “Severe Weather Conditions” means weather conditions that are
materially worse than those that reasonably would be anticipated for the
Property at the applicable time based on historic meteorological records.
Notwithstanding anything to the contrary in this Lease, if, for more than five
(5) consecutive business days following written notice to Landlord and as a
direct result of Landlord’s gross negligence or willful misconduct (and except
to the extent that such failure arises from any other factor, including any
action or inaction of a Tenant Party (as defined below)), the provision of HVAC
or other utilities to all or a material portion of the Premises that Landlord
must provide pursuant to this Lease is interrupted (a “Material Services
Failure”), then Base Rent and Tenant’s Adjusted Share of Operating Expenses (or,
to the extent that less than all of the Premises are affected, a proportionate
amount (based on the Rentable Area of the Premises that is rendered unusable) of
Base Rent and Tenant’s Adjusted Share of Operating Expenses) shall thereafter be
abated until the Premises are again usable by Tenant for the Permitted Use;
provided, however, that, if Landlord is diligently pursuing the restoration of
such HVAC and other utilities and Landlord provides substitute HVAC and other
utilities reasonably suitable for Tenant’s continued use and occupancy of the
Premises for the Permitted Use (e.g., supplying potable water or portable air
conditioning equipment), then neither Base Rent nor Tenant’s Adjusted Share of
Operating Expenses shall be abated. During any Material Services Failure, Tenant
will cooperate with Landlord to arrange for the provision of any interrupted
utility services on an interim basis via temporary measures until final
corrective measures can be accomplished, and Tenant will permit Landlord the
necessary access to the Premises to remedy such Material Service Failure. In the
event of any interruption of HVAC or other utilities that Landlord must provide
pursuant to this Lease, regardless of the cause, Landlord shall diligently
pursue the restoration of such HVAC and other utilities. Notwithstanding
anything in this Lease to the contrary, but subject to Article 24 (which shall
govern in the event of a casualty), the provisions of this Section shall be
Tenant’s sole recourse and remedy in the event of an interruption of HVAC or
other utilities to the Premises, including related to Section 16.8.

 

16.3                        Tenant shall pay for, prior to delinquency of
payment therefor, any utilities and services that may be furnished to the
Premises during or, if Tenant occupies the Premises after the expiration or
earlier termination of the Term, after the Term, beyond those utilities provided
by Landlord, including telephone, internet service, cable television and other
telecommunications, together with any fees, surcharges and taxes thereon. Upon
Landlord’s demand, utilities and services provided to the Premises that are
separately metered shall be paid by Tenant directly to the supplier of such
utilities or services.

 

16.4                        Tenant shall not, without Landlord’s prior written
consent, use any device in the Premises (including data processing machines)
that will in any way (a) increase the amount of ventilation, air exchange, gas,
steam, electricity or water required or consumed in the Premises based upon
Tenant’s Pro Rata Share of the Building or Project (as applicable) beyond the
existing capacity of the Building or the Project usually furnished or supplied
for the Permitted Use or (b) exceed Tenant’s Pro Rata Share of the Building’s or
Project’s (as applicable) capacity to provide such utilities or services.

 

16.6.                     If Tenant shall require utilities or services in
excess of those usually furnished or supplied for tenants in similar spaces in
the Building or the Project by reason of Tenant’s equipment or extended hours of
business operations, then Tenant shall first procure Landlord’s

 

24

--------------------------------------------------------------------------------



 

consent for the use thereof, which consent Landlord may condition upon the
availability of such excess utilities or services, and Tenant shall pay as
Additional Rent an amount equal to the cost of providing such excess utilities
and services.

 

16.7.                     Landlord shall provide water in Common Area for
lavatory and landscaping purposes only, which water shall be from the local
municipal or similar source; provided, however, that if Landlord determines that
Tenant requires, uses or consumes water provided to the Common Area for any
purpose other than ordinary lavatory purposes, Landlord may install a water
meter (“Tenant Water Meter”) and thereby measure Tenant’s water consumption for
all purposes. Tenant shall pay Landlord for the costs of any Tenant Water Meter
and the installation and maintenance thereof during the Term. If Landlord
installs a Tenant Water Meter, Tenant shall pay for water consumed, as shown on
such meter, as and when bills are rendered. If Tenant fails to timely make such
payments, Landlord may pay such charges and collect the same from Tenant. Any
such costs or expenses incurred or payments made by Landlord for any of the
reasons or purposes stated in this Section shall be deemed to be Additional Rent
payable by Tenant and collectible by Landlord as such.

 

16.8.                     Landlord reserves the right to stop service of the
elevator, plumbing, ventilation, air conditioning and utility systems, when
Landlord deems necessary or desirable, due to accident, emergency or the need to
make repairs, alterations or improvements, until such repairs, alterations or
improvements shall have been completed, and, except as provided in Section 16.2,
Landlord shall further have no responsibility or liability for failure to supply
elevator facilities, plumbing, ventilation, air conditioning or utility service
when prevented from doing so by Force Majeure or, to the extent permitted by
Applicable Laws, Landlord’s negligence. Without limiting the foregoing, it is
expressly understood and agreed that any covenants on Landlord’s part to furnish
any service pursuant to any of the terms, covenants, conditions, provisions or
agreements of this Lease, or to perform any act or thing for the benefit of
Tenant, shall not be deemed breached if Landlord is unable to furnish or perform
the same by virtue of Force Majeure or, to the extent permitted by Applicable
Laws, Landlord’s negligence.

 

16.9.                     For the Premises, Landlord shall (a) maintain and
operate the base building HVAC systems up to the first damper or isolation valve
that services Premises (and not including supplemental units installed by
Tenant) used for the Permitted Use only (“Base HVAC”) and (b) subject to
Subsection 16.9(a), furnish HVAC as reasonably required (except as this Lease
otherwise provides) for reasonably comfortable occupancy of the Premises
twenty-four (24) hours a day, every day during the Term, subject to casualty,
eminent domain or as otherwise specified in this Article. Notwithstanding
anything to the contrary in this Section, Landlord shall have no liability, and
Tenant shall have no right or remedy, on account of any interruption or
impairment in HVAC services; except as provided in Section 16.2.

 

16.10.              For any utilities serving the Premises for which Tenant is
billed directly by such utility provider, Tenant agrees to furnish to Landlord
(a) any invoices or statements for such utilities within thirty (30) days after
Tenant’s receipt thereof, (b) within thirty (30) days after Landlord’s request,
any other utility usage information reasonably requested by Landlord, and
(c) within thirty (30) days after each calendar year during the Term,
authorization to allow Landlord to access Tenant’s usage information necessary
for Landlord to complete an ENERGY

 

25

--------------------------------------------------------------------------------



 

STAR® Statement of Performance (or similar comprehensive utility usage report
(e.g., related to Labs 21), if requested by Landlord) and any other information
reasonably requested by Landlord for the immediately preceding year; and Tenant
shall comply with any other energy usage or consumption requirements required by
Applicable Laws. Tenant shall retain records of utility usage at the Premises,
including invoices and statements from the utility provider, for at least
thirty-six (36) months, or such longer period of time as may be requested by
Landlord to comply with Applicable Laws. Tenant acknowledges that any utility
information for the Premises, the Building and the Project may be shared with
third parties, including Landlord’s consultants and Governmental Authorities. In
the event that Tenant fails to comply with this Section, Tenant hereby
authorizes Landlord to collect utility usage information directly from the
applicable utility providers, and Tenant shall pay Landlord a fee of Five
Hundred Dollars ($500) per month to collect such utility usage information. In
addition to the foregoing, Tenant shall comply with all Applicable Laws related
to the disclosure and tracking of energy consumption at the Premises. The
provisions of this Section shall survive the expiration or earlier termination
of this Lease.

 

16.11.              The Building is currently serviced by a laboratory waste
sanitary sewer connection from the pH neutralization room on the first (1st)
floor of the Building to the municipal sewer line in the street adjacent to the
Building. There currently exists a separate acid neutralization tank (the “Acid
Neutralization Tank”) that is connected to the Premises. Tenant, at its sole
cost and expense, shall be responsible for obtaining, and complying with at all
times, the MWRA Permit and any other permits and approvals from Governmental
Authorities necessary to install, use or operate the Acid Neutralization Tank,
and Tenant may not operate the Acid Neutralization Tank without first having
provided to Landlord, for Landlord’s approval, copies of all such permits and
approvals. Tenant shall be responsible for all costs, charges and expenses in
connection with or arising out of the operation, use, maintenance, repair or
refurbishment of the Acid Neutralization Tank, including all clean-up costs
relating to the Acid Neutralization Tank. Tenant shall Indemnify the Landlord
Indemnitees from and against any and all Claims, including (a) diminution in
value of the Project or any portion thereof, (b) damages for the loss or
restriction on use of rentable or usable space or of any amenity of the Project,
(c) damages arising from any adverse impact on marketing of space in the Project
or any portion thereof and (d) sums paid in settlement of Claims that arise
during or after the Term as a result of Tenant’s improper use of the Acid
Neutralization Tank. This Indemnification by Tenant includes costs incurred in
connection with any investigation of site conditions or any clean-up,
remediation, removal or restoration required by any Governmental Authority
arising from Tenant’s use of the Acid Neutralization Tank.

 

16.12.              Subject to each and every term and provision of this Lease
(including reasonable closures for repairs or maintenance pursuant to the terms
of this Lease), and subject to reasonable closures as the result of casualty,
condemnation, emergencies or other circumstances beyond Landlord’s control,
Tenant shall have the right to access the Premises twenty-four (24) hours per
day, seven (7) days per week.

 

26

--------------------------------------------------------------------------------



 

17.                               Alterations.

 

17.1.                     Tenant shall make no alterations, additions or
improvements in or to the Premises or engage in any construction, demolition,
reconstruction, renovation or other work (whether major or minor) of any kind
in, at or serving the Premises (“Alterations”) without Landlord’s prior written
approval, which approval may be subject to the consent of one or more Lenders,
if required under any applicable Loan Document, but which approval Landlord
shall not otherwise unreasonably withhold; provided, however, that, in the event
any proposed Alteration affects (a) any structural portions of the Building,
including exterior walls, the roof, the foundation or slab, foundation or slab
systems (including barriers and subslab systems) or the core of the Building,
(b) the exterior of the Building or (c) any Building systems, including
elevator, plumbing, HVAC, electrical, security, life safety and power, then
Landlord may withhold its approval in its sole and absolute discretion. Tenant
shall, in making any Alterations, use only those architects, contractors,
suppliers and mechanics of which Landlord has given prior written approval,
which approval shall not be unreasonably withheld, conditioned or delayed; and
provided further, that Tenant shall be permitted to utilize the persons listed
on Schedule 4.6 in connection with completing any approved Alterations or
Cosmetic Alterations (as such term is defined below) without seeking any further
approval from Landlord. In seeking Landlord’s approval, Tenant shall provide
Landlord, at least thirty (30) days in advance of the desired commencement date
of any proposed construction, with plans, specifications, bid proposals,
certified stamped engineering drawings and calculations by Tenant’s engineer of
record or architect of record (including connections to the Building’s
structural system, modifications to the Building’s envelope, non-structural
penetrations in slabs or walls, and modifications or tie-ins to life safety
systems), work contracts, requests for laydown areas and such other information
concerning the nature and cost of the Alterations as Landlord may reasonably
request, provided that Tenant shall not commence any such Alterations that
require Landlord’s consent unless and until Tenant has received the written
approval of Landlord and any and all Lenders whose consent is required under any
applicable Loan Document. In no event shall Tenant use or Landlord be required
to approve any architects, consultants, contractors, subcontractors or material
suppliers that Landlord reasonably believes could cause labor disharmony or may
not have sufficient experience, in Landlord’s reasonable opinion, to perform
work in an occupied Class “A” laboratory research building and in
tenant-occupied lab areas. Notwithstanding the foregoing, Tenant may make
strictly cosmetic changes to the Premises that do not require any permits or
more than three (3) total contractors and subcontractors (“Cosmetic
Alterations”) without Landlord’s consent; provided that (y) the cost of any
Cosmetic Alterations does not exceed One Hundred Twenty-Five Thousand and 00/100
Dollars ($125,000.00) in any one instance or Four Hundred Twenty-Five Thousand
and 00/100 Dollars ($425,000.00) annually, (z) such Cosmetic Alterations do not
(i) require any structural or other substantial modifications to the Premises,
(ii) require any changes to or adversely affect the Building systems,
(iii) affect the exterior of the Building, or (iv) trigger any requirement under
Applicable Laws that would require Landlord to make any alteration or
improvement to the Premises, the Building or the Project. Tenant shall give
Landlord at least ten (10) days’ prior written notice of any Cosmetic
Alterations.

 

17.2.                     Tenant shall not construct or permit to be constructed
partitions or other obstructions that might interfere with free access to
mechanical installation or service facilities of

 

27

--------------------------------------------------------------------------------



 

the Building or with other tenants’ components located within the Building, or
interfere with the moving of Landlord’s equipment to or from the enclosures
containing such installations or facilities.

 

17.3.                     Tenant shall accomplish any work performed on the
Premises or the Building in such a manner as to permit any life safety systems
to remain fully operable at all times.

 

17.4.                     Any work performed on the Premises, the Building or
the Project by Tenant or Tenant’s contractors shall be done at such times and in
such manner as Landlord may from time to time designate. Tenant covenants and
agrees that all work done by Tenant or Tenant’s contractors shall be performed
in full compliance with Applicable Laws. Within thirty (30) days after
completion of any Alterations, Tenant shall provide Landlord with complete “as
built” drawing print sets and electronic CADD files on disc (or files in such
other current format in common use as Landlord reasonably approves or requires)
(collectively, “As Built Drawings”) showing any changes in the Premises, as well
as a commissioning report prepared by a licensed, qualified commissioning agent
hired by Tenant and approved by Landlord for all new or affected mechanical,
electrical and plumbing systems. Any such As Built Drawings shall show the
applicable Alterations as an overlay on the Building as-built plans; provided
that Landlord provides the Building “as built” plans to Tenant. Notwithstanding
the foregoing, Tenant shall not be required to provide any As Built Drawings for
Cosmetic Alterations, except to the extent Tenant installs any mechanical
equipment in the Premises.

 

17.5.                     Before commencing any Alterations (other than Cosmetic
Alterations) or Tenant Improvements, Tenant shall (a) give Landlord at least
thirty (30) days’ prior written notice of the proposed commencement of such work
and the names and addresses of the persons supplying labor or materials therefor
so that Landlord may enter the Premises to post and keep posted thereon and
therein notices or to take any further action that Landlord may reasonably deem
proper for the protection of Landlord’s interest in the Project and (b) shall,
if required by Landlord, secure, at Tenant’s own cost and expense, a completion
and lien indemnity bond satisfactory to Landlord for such work.

 

17.6.                     Tenant shall repair any damage to the Premises arising
from Tenant’s removal of any property from the Premises. During any such
restoration period, Tenant shall pay Rent to Landlord as provided herein as if
such space were otherwise occupied by Tenant. The provisions of this
Section shall survive the expiration or earlier termination of this Lease.

 

17.7.                     The Premises plus any Alterations; Signage; Tenant
Improvements; attached equipment, decorations, fixtures and trade fixtures;
movable laboratory casework and related appliances; and other additions and
improvements attached to or built into the Premises made by either of the
parties (including all floor and wall coverings; paneling; sinks and related
plumbing fixtures; laboratory benches; exterior venting fume hoods; walk-in
freezers and refrigerators; ductwork; conduits; electrical panels and circuits;
attached machinery and equipment; and built-in furniture and cabinets, in each
case, together with all additions and accessories thereto), shall (unless, prior
to such construction or installation, Landlord elects otherwise in writing) at
all times remain the property of Landlord, shall remain in the Premises and
shall (unless, prior to construction or installation thereof, Landlord elects
otherwise in writing) be surrendered to

 

28

--------------------------------------------------------------------------------



 

Landlord upon the expiration or earlier termination of this Lease. For the
avoidance of doubt, the items listed on Exhibit G attached hereto (which
Exhibit G may be updated by Tenant from and after the Term Commencement Date,
subject to Landlord’s written consent) constitute Tenant’s property and shall be
removed by Tenant upon the expiration or earlier termination of the Lease.

 

17.8.                     Notwithstanding any other provision of this Article to
the contrary, in no event shall Tenant remove any improvement from the Premises
in which any Lender has a security interest or as to which Landlord contributed
payment, including the Tenant Improvements, without Landlord’s prior written
consent, which consent Landlord may withhold in its sole and absolute
discretion.

 

17.9.                     If Tenant shall fail to remove any of its property
from the Premises prior to the expiration or earlier termination of this Lease,
then Landlord may, at its option, remove the same in any manner that Landlord
shall choose and store such effects without liability to Tenant for loss thereof
or damage thereto, and Tenant shall pay Landlord, upon demand, any costs and
expenses incurred due to such removal and storage or Landlord may, at its sole
option and without notice to Tenant, sell such property or any portion thereof
at private sale and without legal process for such price as Landlord may obtain
and apply the proceeds of such sale against any (a) amounts due by Tenant to
Landlord under this Lease and (b) any expenses incident to the removal, storage
and sale of such personal property.

 

17.10.              Tenant shall reimburse Landlord for its actual out-of-pocket
expenses incurred in connection with plan review, engineering review,
coordination, scheduling and supervision thereof or obtaining any required
Lender consent, which amount shall not exceed Landlord’s actual third-party
out-of-pocket expenses for such overhead and expenses. For purposes of payment
of such sum, Tenant shall submit to Landlord copies of all bills, invoices and
statements covering the costs of such charges, accompanied by payment to
Landlord of the fee set forth in this Section. Tenant shall reimburse Landlord
for any extra expenses incurred by Landlord by reason of faulty work done by
Tenant or its contractors, or by reason of delays arising from such faulty work,
or by reason of inadequate clean-up.

 

17.11.              Within seventy-five (75) days after final completion of the
Tenant Improvements or any Alterations performed by Tenant with respect to the
Premises, Tenant shall submit to Landlord documentation showing the amounts
expended by Tenant with respect to such Tenant Improvements and Alterations,
together with supporting documentation reasonably acceptable to Landlord.

 

17.12.              Tenant shall take, and shall cause its contractors to take,
commercially reasonable steps to protect the Premises during the performance of
any Alterations or Tenant Improvements, including covering or temporarily
removing any window coverings so as to guard against dust, debris or damage.

 

17.13.              Tenant shall require its contractors and subcontractors
performing work on the Premises to name Landlord and its affiliates and Lenders
as additional insureds on their respective insurance policies.

 

29

--------------------------------------------------------------------------------



 

18.                               Repairs and Maintenance.

 

18.1.                     Landlord shall repair and maintain the structural and
exterior portions and Common Area of the Building and the Project, including
roofing and covering materials; foundations (excluding any architectural slabs,
but including any structural slabs); exterior walls; plumbing; fire sprinkler
systems (if any); base Building HVAC systems up to the first damper or isolation
valve that serves the Premises (for purposes of clarity, the portion of the HVAC
system that includes such first damper or isolation valve and extends into and
through the Premises, and any supplemental HVAC serving the Premises shall not
be part of the base Building HVAC and shall be Tenant’s obligation to maintain
and repair pursuant to Section 18.2 below); elevators; and base Building
electrical systems installed or furnished by Landlord.

 

18.2.                     Except for services of Landlord, if any, required by
Section 18.1, Tenant shall at Tenant’s sole cost and expense maintain and keep
the Premises (including but not limited to the portion of the HVAC system that
includes the first damper or isolation valve and extends into and through the
Premises, any supplemental HVAC serving the Premises, and any other systems or
equipment exclusively serving the Premises) and every part thereof in good
condition and repair, damage thereto from ordinary wear and tear excepted, and
shall, within ten (10) days after receipt of written notice from Landlord,
provide to Landlord any maintenance records that Landlord reasonably requests.
Tenant shall, upon the expiration or sooner termination of the Term, surrender
the Premises to Landlord in as good a condition as when received, ordinary wear
and tear excepted; and shall, at Landlord’s request and Tenant’s sole cost and
expense, remove all telephone and data systems, wiring and equipment from the
Premises (with respect to wiring, only to the extent installed by a Tenant Party
(as defined below)), and repair any damage to the Premises caused thereby.
Landlord shall have no obligation to alter, remodel, improve, repair, decorate
or paint the Premises or any part thereof.

 

18.3.                     Throughout the Term of the Lease, Tenant shall, at
Tenant’s sole cost and expense, maintain copies of all service contracts,
service, repair and maintenance records, and inspection reports on all equipment
installed by or maintained by Tenant. Tenant shall, within ten (10) days after
receipt of written notice from Landlord, provide to Landlord any maintenance
records, service or inspection reports that Landlord reasonably requests.

 

18.4.                     Landlord shall not be liable for any failure to make
any repairs or to perform any maintenance that is Landlord’s obligation pursuant
to this Lease unless such failure shall persist for an unreasonable time after
Tenant provides Landlord with written notice of the need of such repairs or
maintenance. Except as otherwise set forth in Section 31.13 of this Lease,
Tenant waives its rights under Applicable Laws now or hereafter in effect to
make repairs at Landlord’s expense.

 

18.5.                     If any excavation shall be made upon land adjacent to
or under the Building, or shall be authorized to be made, Tenant shall afford to
the person causing or authorized to cause such excavation, license to enter the
Premises for the purpose of performing such work as such person shall deem
necessary or desirable to preserve and protect the Building from injury or
damage and to support the same by proper foundations, without any claim for
damages or liability against Landlord and without reducing or otherwise
affecting Tenant’s obligations under

 

30

--------------------------------------------------------------------------------



 

this Lease, provided, however, that in any such event Landlord shall use
reasonable efforts to minimize disruption of Tenant’s business operations.

 

18.6.                     This Article relates to repairs and maintenance
arising in the ordinary course of operation of the Building and the Project. In
the event of a casualty described in Article 24, Article 24 shall apply in lieu
of this Article. In the event of eminent domain, Article 25 shall apply in lieu
of this Article.

 

18.7.                     Costs incurred by Landlord pursuant to this Article,
other than pursuant to Section 18.5, shall constitute Operating Expenses.
Notwithstanding the foregoing, to the extent that the cost of such repairs and
maintenance arising from Tenant’s acts, neglect, fault or omissions (but not
gross negligence or willful misconduct) exceeds the limits of any insurance
maintained or required to be maintained by Tenant pursuant to this Lease but are
covered by insurance maintained or required to be maintained by Landlord under
this Lease, then Landlord shall file a claim for such excess pursuant to
Landlord’s insurance and Tenant shall reimburse Landlord for the deductible
therefor within thirty (30) days after receipt of an invoice therefor (or, if
Landlord has not obtained or maintained the insurance it is required to obtain
and maintain pursuant to this Lease, Landlord shall pay such excess, other than
what the deductible would have been had Landlord obtained and maintained the
requisite insurance, which Tenant shall pay to Landlord within thirty (30) days
after receipt of an invoice therefor).

 

19.                               Liens.

 

19.1.                     Subject to the immediately succeeding sentence, Tenant
shall keep the Premises, the Building and the Project free from any liens
arising from work or services performed, materials furnished to or obligations
incurred by Tenant. Tenant further covenants and agrees that any mechanic’s or
materialman’s lien filed against the Premises, the Building or the Project for
work or services claimed to have been done for, or materials claimed to have
been furnished to, or obligations incurred by Tenant shall be discharged or
bonded by Tenant within ten (10) days after the filing thereof, at Tenant’s sole
cost and expense.

 

19.2.                     Should Tenant fail to discharge or bond against any
lien of the nature described in Section 19.1, Landlord may, at Landlord’s
election, pay such claim or post a statutory lien bond or otherwise provide
security to eliminate the lien as a claim against title, and Tenant shall
reimburse Landlord for the costs thereof as Additional Rent within ten (10) days
after Tenant’s receipt of Landlord’s invoice therefor. Tenant shall Indemnify
the Landlord Indemnitees from and against any Claims arising from any such
liens, including any administrative, court or other legal proceedings related to
such liens.

 

19.3.                     In the event that Tenant leases or finances the
acquisition of office equipment, furnishings or other personal property of a
removable nature utilized by Tenant in the operation of Tenant’s business,
Tenant warrants that any Uniform Commercial Code financing statement shall, upon
its face or by exhibit thereto, indicate that such financing statement is
applicable only to removable personal property of Tenant located within the
Premises. In no event shall the address of the Premises, the Building or the
Project be furnished on a financing statement without qualifying language as to
applicability of the lien only to removable personal property

 

31

--------------------------------------------------------------------------------



 

located in an identified suite leased by Tenant. Should any holder of a
financing statement record or place of record a financing statement that appears
to constitute a lien against any interest of Landlord or against equipment that
may be located other than within an identified suite leased by Tenant, Tenant
shall, within ten (10) days after filing such financing statement, cause (a) a
copy of the lender security agreement or other documents to which the financing
statement pertains to be furnished to Landlord to facilitate Landlord’s ability
to demonstrate that the lien of such financing statement is not applicable to
Landlord’s interest and (b) Tenant’s lender to amend such financing statement
and any other documents of record to clarify that any liens imposed thereby are
not applicable to any interest of Landlord in the Premises, the Building or the
Project.

 

20.                               Estoppel Certificate.

 

20.1.                     Tenant shall, within ten (10) business days after
receipt of written notice from Landlord, execute, acknowledge and deliver a
statement in writing substantially in the form attached to this Lease as
Exhibit H, or on any other form reasonably requested by a current or proposed
Lender or encumbrancer or proposed purchaser, (a) certifying that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification and certifying that this Lease as so modified is in full force
and effect) and the dates to which rental and other charges are paid in advance,
if any, (b) acknowledging that there are not, to Tenant’s knowledge, any uncured
defaults on the part of Landlord hereunder, or specifying such defaults if any
are claimed, and (c) setting forth such further information with respect to this
Lease or the Premises as may be requested thereon. Any such statements may be
relied upon by any prospective purchaser or encumbrancer of all or any portion
of the Property. If Tenant fails to execute any document required from Tenant
under this Section 20 within ten (10) business days after written request
therefor, Tenant hereby constitutes and appoints Landlord as its special
attorney-in-fact to execute and deliver any such document or documents in the
name of Tenant, and, in any event, shall be binding upon Tenant that the Lease
is in full force and effect and without modification except as may be
represented by Landlord in any certificate prepared by Landlord and delivered to
Tenant for execution.

 

20.2.                     Landlord shall, within ten (10) business days of
receipt of written notice from Tenant, execute, acknowledge and deliver a
statement in writing (a) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease as so modified is in full force and effect) and the
dates to which rental and other charges are paid in advance, if any,
(b) acknowledging that there are not, to Landlord’s knowledge, any uncured
defaults on the part of Tenant hereunder, or specifying such defaults if any are
claimed, and (c) setting forth such further information with respect to this
Lease or the Premises as may be reasonably requested thereon. Any such statement
may be relied upon by any current or prospective lender of Tenant or by any
prospective subtenant or assignee of all or any portion of the real property of
which the Premises are a part.

 

21.                               Hazardous Materials.

 

21.1.                     Tenant shall not cause or permit any Hazardous
Materials (as defined below) to be brought upon, kept or used in or about the
Premises, the Building or the Project in violation of

 

32

--------------------------------------------------------------------------------



 

Applicable Laws by Tenant or any of its employees, agents, contractors or
invitees (collectively with Tenant, each a “Tenant Party”). If (a) Tenant
breaches such obligation, (b) the presence of Hazardous Materials as a result of
such a breach results in contamination of the Project, any portion thereof, or
any adjacent property, (c) contamination of the Premises otherwise occurs during
the Term or any extension or renewal hereof or holding over hereunder (other
than if such contamination results from (i) migration of Hazardous Materials
from outside the Premises not arising from the acts or omissions of a Tenant
Party or coming from property owned or leased by a Tenant Party or (ii) to the
extent such contamination arises directly from Landlord’s gross negligence or
willful misconduct) or (d) contamination of the Project occurs as a result of
Hazardous Materials that are placed on or under or are released into the Project
by a Tenant Party, then Tenant shall Indemnify the Landlord Indemnitees from and
against any and all Claims of any kind or nature, including (w) diminution in
value of the Project or any portion thereof, (x) damages for the loss or
restriction on use of rentable or usable space or of any amenity of the Project,
(y) damages arising from any adverse impact on marketing of space in the Project
or any portion thereof and (z) sums paid in settlement of Claims that arise
before, during or after the Term as a result of such breach or contamination.
This Indemnification by Tenant includes costs incurred in connection with any
investigation of site conditions or any clean-up, remedial, removal or
restoration work required by any Governmental Authority because of Hazardous
Materials present in the air, soil or groundwater above, on, under or about the
Project. Without limiting the foregoing, if the presence of any Hazardous
Materials in, on, under or about the Project, any portion thereof or any
adjacent property caused or permitted by any Tenant Party results in any
contamination of the Project, any portion thereof or any adjacent property, then
Tenant shall promptly take all actions at its sole cost and expense as are
necessary to return the Project, any portion thereof or any adjacent property to
its respective condition existing prior to the time of such contamination;
provided that Landlord’s written approval of such action shall first be
obtained, which approval Landlord shall not unreasonably withhold; and provided,
further, that it shall be reasonable for Landlord to withhold its consent if
such actions could have a material adverse long-term or short-term effect on the
Project, any portion thereof or any adjacent property. Tenant’s obligations
under this Section shall not be affected, reduced or limited by any limitation
on the amount or type of damages, compensation or benefits payable by or for
Tenant under workers’ compensation acts, disability benefit acts, employee
benefit acts or similar legislation.

 

21.2.                     Landlord acknowledges that it is not the intent of
this Article to prohibit Tenant from operating its business for the Permitted
Use. Tenant may operate its business according to the custom of Tenant’s
industry so long as the use or presence of Hazardous Materials is strictly and
properly monitored in accordance with Applicable Laws. As a material inducement
to Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord (a) a list identifying each type
of Hazardous Material to be present at the Premises that is subject to
regulation under any environmental Applicable Laws in the form of a Tier II form
pursuant to Section 312 of the Emergency Planning and Community Right-to-Know
Act of 1986 (or any successor statute) or any other form reasonably requested by
Landlord, (b) a list of any and all approvals or permits from Governmental
Authorities required in connection with the presence of such Hazardous Material
at the Premises and (c) correct and complete copies of (i) notices of violations
of Applicable Laws related to Hazardous Materials

 

33

--------------------------------------------------------------------------------



 

and (ii) plans relating to the installation of any storage tanks to be installed
in, on, under or about the Project (provided that installation of storage tanks
shall only be permitted after Landlord has given Tenant its written consent to
do so, which consent Landlord may withhold in its sole and absolute discretion)
and closure plans or any other documents required by any and all Governmental
Authorities for any storage tanks installed in, on, under or about the Project
for the closure of any such storage tanks (collectively, “Hazardous Materials
Documents”). Tenant shall deliver to Landlord updated Hazardous Materials
Documents, within fourteen (14) days after receipt of a written request therefor
from Landlord, not more often than once per year, unless (m) there are any
changes to the Hazardous Materials Documents or (n) Tenant initiates any
Alterations or changes its business, in either case in a way that involves any
material increase in the types or amounts of Hazardous Materials, in which case
Tenant shall deliver updated Hazardous Materials documents (without Landlord
having to request them) before or, if not practicable to do so before, as soon
as reasonably practicable after the occurrence of the events in Subsection
21.2(m) or (n). For each type of Hazardous Material listed, the Hazardous
Materials Documents shall include (t) the chemical name, (u) the material state
(e.g., solid, liquid, gas or cryogen), (v) the concentration, (w) the storage
amount and storage condition (e.g., in cabinets or not in cabinets), (x) the use
amount and use condition (e.g., open use or closed use), (y) the location (e.g.,
room number or other identification) and (z) if known, the chemical abstract
service number. Notwithstanding anything in this Section to the contrary, Tenant
shall not be required to provide Landlord with any documents containing
information of a proprietary nature, unless such documents contain a reference
to Hazardous Materials or activities related to Hazardous Materials. Landlord
may, at Landlord’s expense, cause the Hazardous Materials Documents to be
reviewed by a person or firm qualified to analyze Hazardous Materials to confirm
compliance with the provisions of this Lease and with Applicable Laws. In the
event that a review of the Hazardous Materials Documents indicates
non-compliance with this Lease or Applicable Laws, Tenant shall, at its expense,
diligently take steps to bring its storage and use of Hazardous Materials into
compliance. Notwithstanding anything in this Lease to the contrary or Landlord’s
review into Tenant’s Hazardous Materials Documents or use or disposal of
hazardous materials, however, Landlord shall not have and expressly disclaims
any liability related to Tenant’s or other tenants’ use or disposal of Hazardous
Materials, it being acknowledged by Tenant that Tenant is best suited to
evaluate the safety and efficacy of its Hazardous Materials usage and
procedures.

 

21.3.                     Tenant represents and warrants to Landlord that it is
not nor has it been, in connection with the use, disposal or storage of
Hazardous Materials, (a) subject to a material enforcement order issued by any
Governmental Authority or (b) required to take any remedial action.

 

21.4.                     At any time, and from time to time, prior to the
expiration of the Term, Landlord shall have the right to conduct appropriate
tests of the Project or any portion thereof to demonstrate that Hazardous
Materials are present or that contamination has occurred due to the acts or
omissions of a Tenant Party. Tenant shall pay all reasonable costs of such tests
if such tests reveal that Hazardous Materials exist at the Project in violation
of this Lease.

 

21.5.                     If underground or other storage tanks storing
Hazardous Materials installed or utilized by Tenant are located on the Premises,
or are hereafter placed on the Premises by Tenant

 

34

--------------------------------------------------------------------------------



 

(or by any other party, if such storage tanks are utilized by Tenant), then
Tenant shall monitor the storage tanks, maintain appropriate records, implement
reporting procedures, properly close any underground storage tanks, and take or
cause to be taken all other steps necessary or required under the Applicable
Laws. Tenant shall have no responsibility or liability for underground or other
storage tanks installed by anyone other than Tenant unless Tenant utilizes such
tanks, in which case Tenant’s responsibility for such tanks shall be as set
forth in this Section.

 

21.6.                     Tenant shall promptly report to Landlord any actual or
suspected presence of mold or water intrusion at the Premises.

 

21.7.                     Tenant’s obligations under this Article shall survive
the expiration or earlier termination of the Lease.

 

21.8.                     As used herein, the term “Hazardous Material” means
any toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous substance, material or waste that
is or becomes regulated by Applicable Laws or any Governmental Authority.

 

21.9.                     Notwithstanding anything to the contrary in this
Lease, Landlord shall have sole control over the equitable allocation of fire
control areas (as defined in the Uniform Building Code as adopted by the city or
municipality(ies) in which the Project is located (the “UBC”)) within the
Project for the storage of Hazardous Materials. Notwithstanding anything to the
contrary in this Lease, the quantity of Hazardous Materials allowed by this
Section is specific to Tenant and shall not run with the Lease in the event of a
Transfer (as defined in Article 29). In the event of a Transfer, if the use of
Hazardous Materials by such new tenant (“New Tenant”) is such that New Tenant
utilizes fire control areas in the Project in excess of New Tenant’s Pro Rata
Share of the Building or the Project, as applicable, then New Tenant shall, at
its sole cost and expense and upon Landlord’s written request, establish and
maintain a separate area of the Premises classified by the UBC as an “H”
occupancy area for the use and storage of Hazardous Materials, or take such
other action as is necessary to ensure that its share of the fire control areas
of the Building and the Project is not greater than New Tenant’s Pro Rata Share
of the Building or the Project, as applicable. Notwithstanding anything in this
Lease to the contrary, Landlord shall not have and expressly disclaims any
liability related to Tenant’s or other tenants’ use or disposal of fire control
areas, it being acknowledged by Tenant that Tenant and other tenants are best
suited to evaluate the safety and efficacy of its Hazardous Materials usage and
procedures.

 

22.                               Odors and Exhaust. Tenant acknowledges that
Landlord would not enter into this Lease with Tenant unless Tenant assured
Landlord that under no circumstances will any other occupants of the Building or
the Project (including persons legally present in any outdoor areas of the
Project) be subjected to odors or fumes (whether or not noxious), and that the
Building and the Project will not be damaged by any exhaust, in each case from
Tenant’s operations, including in Tenant’s vivarium. Landlord and Tenant
therefore agree as follows:

 

22.1.                     Tenant shall not cause or permit (or conduct any
activities that would cause) any release of any odors or fumes of any kind from
the Premises.

 

35

--------------------------------------------------------------------------------



 

22.2.                     If the Building has a ventilation system that, in
Landlord’s judgment, is adequate, suitable, and appropriate to vent the Premises
in a manner that does not release odors affecting any indoor or outdoor part of
the Project, Tenant shall vent the Premises through such system. If Landlord at
any time determines that any existing ventilation system is inadequate, or if no
ventilation system exists, Tenant shall in compliance with Applicable Laws vent
all fumes and odors from the Premises (and remove odors from Tenant’s exhaust
stream) as Landlord requires. The placement and configuration of all ventilation
exhaust pipes, louvers and other equipment shall be subject to Landlord’s
approval. Tenant acknowledges Landlord’s legitimate desire to maintain the
Project (indoor and outdoor areas) in an odor-free manner, and Landlord may
require Tenant to abate and remove all odors in a manner that goes beyond the
requirements of Applicable Laws.

 

22.3.                     Tenant shall, at Tenant’s sole cost and expense,
provide odor eliminators and other devices (such as filters, air cleaners,
scrubbers and whatever other equipment may in Landlord’s judgment be necessary
or appropriate from time to time) to completely remove, eliminate and abate any
odors, fumes or other substances in Tenant’s exhaust stream that, in Landlord’s
judgment, emanate from Tenant’s Premises. Any work Tenant performs under this
Section shall constitute Alterations.

 

22.4.                     Tenant’s responsibility to remove, eliminate and abate
odors, fumes and exhaust shall continue throughout the Term. Landlord’s approval
of the Tenant Improvements shall not preclude Landlord from requiring additional
measures to eliminate odors, fumes and other adverse impacts of Tenant’s exhaust
stream (as Landlord may designate in Landlord’s discretion). Tenant shall
install additional equipment as Landlord requires from time to time under the
preceding sentence. Such installations shall constitute Alterations.

 

22.5.                     If Tenant fails to install satisfactory odor control
equipment within ten (10) business days after Landlord’s demand made at any
time, then Landlord may, without limiting Landlord’s other rights and remedies,
require Tenant to cease and suspend any operations in the Premises that, in
Landlord’s determination, cause odors, fumes or exhaust. For example, if
Landlord determines that Tenant’s production of a certain type of product causes
odors, fumes or exhaust, and Tenant does not install satisfactory odor control
equipment within ten (10) business days after Landlord’s request, then Landlord
may require Tenant to stop producing such type of product in the Premises unless
and until Tenant has installed odor control equipment satisfactory to Landlord.

 

23.                               Insurance.

 

23.1.                     Landlord shall maintain insurance for the Building and
the Project in amounts equal to full replacement cost (exclusive of the costs of
excavation, foundations and footings, engineering costs or such other costs to
the extent the same are not incurred in the event of a rebuild and without
reference to depreciation taken by Landlord upon its books or tax returns) or
such lesser coverage as Landlord may elect, provided that such coverage shall
not be less than the amount of such insurance Landlord’s Lender, if any,
requires Landlord to maintain, providing protection against any peril generally
included within the classification “Fire and Extended Coverage,” together with
insurance against sprinkler damage (if applicable), vandalism

 

36

--------------------------------------------------------------------------------



 

and malicious mischief. Landlord, subject to availability thereof, shall further
insure, if Landlord deems it appropriate, coverage against flood, environmental
hazard, earthquake, loss or failure of building equipment, rental loss during
the period of repairs or rebuilding, Workers’ Compensation insurance and
fidelity bonds for employees employed to perform services. Notwithstanding the
foregoing, Landlord may, but shall not be deemed required to, provide insurance
for any improvements installed by Tenant or that are in addition to the standard
improvements customarily furnished by Landlord, without regard to whether or not
such are made a part of or are affixed to the Building.

 

23.2.                     In addition, Landlord shall carry Commercial General
Liability insurance with limits of not less than One Million Dollars
($1,000,000) per occurrence/general aggregate for bodily injury (including
death), or property damage with respect to the Project.

 

23.3.                     Tenant shall, at its own cost and expense, procure and
maintain during the Term the following insurance for the benefit of Tenant and
Landlord (as their interests may appear) with insurers financially acceptable
and lawfully authorized to do business in the state where the Premises are
located:

 

(a)                                 Commercial Property insurance covering
property damage to the full replacement cost value and business interruption.
Covered property shall include all tenant improvements in the Premises (to the
extent not insured by Landlord pursuant to Section 23.1) and Tenant’s Property
including personal property, furniture, fixtures, machinery, equipment, stock,
inventory and improvements and betterments, which may be owned by Tenant or
Landlord and required to be insured hereunder, or which may be leased, rented,
borrowed or in the care custody or control of Tenant, or Tenant’s agents,
employees or subcontractors. Such insurance, with respect only to all Tenant
Improvements, Alterations or other work performed on the Premises by Tenant
(collectively, “Tenant Work”), shall name Landlord and Landlord’s current and
future mortgagees as loss payees as their interests may appear. Such insurance
shall be written on an “all risk” of physical loss or damage basis including the
perils of fire, extended coverage, electrical injury, mechanical breakdown,
windstorm, vandalism, malicious mischief, sprinkler leakage, back-up of sewers
or drains, flood (subject to policy terms and conditions), terrorism and such
other risks Landlord may from time to time designate, for the full replacement
cost value of the covered items with an agreed amount endorsement with no
co-insurance. Business interruption coverage shall have limits sufficient to
cover Tenant’s lost profits and necessary continuing expenses, including rents
due Landlord under the Lease. The minimum period of indemnity for business
interruption coverage shall be eighteen (18) months.

 

(b)                                 Commercial General Liability insurance on a
broad-based occurrence coverage form, with coverages including but not limited
to bodily injury (including death), property damage (including loss of use
resulting therefrom), premises/operations, personal & advertising injury, and
contractual liability with limits of liability of not less than $1,000,000 for
bodily injury and property damage per occurrence, $2,000,000 general aggregate,
which limits may be met by use of excess and/or umbrella liability insurance;
provided that such coverage is at least as broad as the primary coverages
required herein.

 

37

--------------------------------------------------------------------------------



 

(c)                                  Liquor Liability insurance if Tenant
dispenses, serves, sells, merchandises, transfers, gives away or exchanges
“alcoholic beverages” of any kind in, upon or from any part of the Premises or
the Property for any reason whatsoever, then Liquor Liability insurance, dram
shop, or host liquor liability insurance is required during the Term in form and
substance satisfactory to Landlord, with limits of no less than $1,000,000 per
occurrence; and $2,000,000 aggregate.

 

Such limits may be met by use of umbrella and/or excess liability insurance;
provided that such coverage follows form with underlying insurance policies.

 

(d)                                 Commercial Automobile Liability insurance
covering liability arising from the use or operation of any auto on behalf of
Tenant or invited by Tenant (including those owned, hired, rented, leased,
borrowed, scheduled or non-owned). Coverage shall be on a broad-based occurrence
form in an amount not less than $1,000,000 combined single limit per accident
for bodily injury and property damage. Such coverage shall apply to all vehicles
and persons, whether accessing the property with active or passive consent.

 

(e)                                  Medical Malpractice Liability insurance is
required during such periods (if any) that Tenant engages in the practice of
medicine or clinical trials involving human beings at the Premises. Limits shall
be no less than $1,000,000 per occurrence and in the aggregate.

 

(f)                                   Pollution Legal Liability insurance is
required if Tenant stores, handles, generates or treats Hazardous Materials, as
determined solely by Landlord, on or about the Premises. Such coverage shall
include bodily injury, sickness, disease, death or mental anguish or shock
sustained by any person; property damage including physical injury to or
destruction of tangible property including the resulting loss of use thereof,
clean-up costs, and the loss of use of tangible property that has not been
physically injured or destroyed; and defense costs, charges and expenses
incurred in the investigation, adjustment or defense of claims for such
compensatory damages. Coverage shall apply to both sudden and non-sudden
pollution conditions including the discharge, dispersal, release or escape of
smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases,
waste materials or other irritants, contaminants or pollutants into or upon
land, the atmosphere or any watercourse or body of water. Claims-made coverage
is permitted, provided the policy retroactive date is continuously maintained
prior to the commencement date of this agreement, and coverage is continuously
maintained during all periods in which Tenant occupies the Premises. Coverage
shall be maintained with limits of not less than $1,000,000 per incident with a
$5,000,000 policy aggregate and for a minimum period of three (3) years
thereafter.

 

(g)                                  Umbrella/Excess Liability: Tenant shall
carry Umbrella Liability insurance and/or Excess Liability insurance that must
follow form with underlying liability policies or be at least as broad as
underlying liability polices required herein. Tenant shall maintain limits of
not less than $5,000,000 per occurrence and in the aggregate.

 

(h)                                 Workers’ Compensation in compliance with all
Applicable State Laws of Massachusetts. Employer’s Liability must be at least in
the amount of $1,000,000 for bodily

 

38

--------------------------------------------------------------------------------



 

injury by accident for each employee, $1,000,000 for bodily injury by disease
for each employee, and $1,000,000 bodily injury by disease for policy limit.

 

(i)                                     During all construction by Tenant at the
Premises, with respect to tenant improvements being constructed (including the
Tenant Improvements and any Alterations), insurance required in Exhibit B-1 must
be in place.

 

23.4.                     The insurance required of Tenant by this Article shall
be with companies at all times having a current A.M. Best’s rating of not less
than “A-” and financial category rating of at least Class “VII”. Tenant shall
obtain for Landlord from the insurance companies/broker or cause the insurance
companies/broker to furnish certificates of insurance evidencing all coverages
required herein to Landlord. Landlord reserves the right to require complete,
certified copies of all required insurance policies including any endorsements.
No such policy shall be cancelable or subject to reduction of coverage or other
modification or cancellation except after thirty (30) days’ prior written notice
to Landlord from Tenant or its insurers (except in the event of non-payment of
premium, in which case ten (10) days’ written notice shall be given). All such
policies shall be written as primary policies, not contributing with and not in
excess of the coverage that Landlord may carry. Tenant’s required policies shall
contain severability of interests clauses stating that, except with respect to
limits of insurance, coverage shall apply separately to each insured or
additional insured. Tenant shall, on the date of expiration of such policies,
furnish Landlord with renewal certificates of insurance or binders. Tenant
agrees that if Tenant does not take out and maintain such insurance, Landlord
may (but shall not be required to) procure such insurance on Tenant’s behalf and
at its cost to be paid by Tenant as Additional Rent. All insurance policies
required in this Article except Workers Compensation insurance shall name
Landlord, BioMed Realty, L.P., BRE Edison L.P., BRE Edison LLC, BRE Edison
Holdings L.P., BRE Edison Holdings LLC, and BRE Edison Parent L.P. and their
respective officers, employees, agents, general partners, members, subsidiaries,
affiliates and Lenders (“Landlord Parties”) as additional insureds as respects
liability arising from work or operations performed by or on behalf of Tenant,
Tenant’s use or occupancy of Premises, and ownership, maintenance or use of
vehicles by or on behalf of Tenant.

 

23.5.                     In each instance where insurance is to name Landlord
Parties as additional insureds, Tenant shall, upon Landlord’s written request,
also designate and furnish certificates evidencing such Landlord Parties as
additional insureds to (a) any Lender of Landlord holding a security interest in
the Building or the Project, (b) the landlord under any lease whereunder
Landlord is a tenant of the real property upon which the Building is located if
the interest of Landlord is or shall become that of a tenant under a ground
lease rather than that of a fee owner and (c) any management company retained by
Landlord to manage the Project.

 

23.6.                     Tenant assumes the risk of damage to any fixtures,
goods, inventory, merchandise, equipment and leasehold improvements, and
Landlord shall not be liable for injury to Tenant’s business or any loss of
income therefrom, relative to such damage, all as more particularly set forth
within this Lease. Tenant shall, at Tenant’s sole cost and expense, carry such
insurance as Tenant desires for Tenant’s protection with respect to personal
property of Tenant or business interruption.

 

39

--------------------------------------------------------------------------------



 

23.7.                     Tenant, on behalf of itself and its insurers, hereby
waives any and all rights of recovery against the Landlord Parties with respect
to any loss, damage, claims, suits or demands, howsoever caused, that are
covered, or should have been covered, by valid and collectible workers’
compensation, employer’s liability insurance and other liability insurance
required to obtained and carried by Tenant pursuant to this Article, including
any deductibles or self-insurance maintained thereunder. Tenant agrees to
endorse the required workers’ compensation, employer’s liability and other
liability insurance policies to permit waivers of subrogation as required
hereunder and hold harmless and indemnify the Landlord Parties for any loss or
expense incurred as a result of a failure to obtain such waivers of subrogation
from insurers. Such waivers shall continue so long as Tenant’s insurers so
permit. Any termination of such a waiver shall be by written notice to Landlord,
containing a description of the circumstances hereinafter set forth in this
Section. Tenant, upon obtaining the policies of workers’ compensation,
employer’s liability and other liability insurance required or permitted under
this Lease, shall give notice to its insurance carriers that the foregoing
waiver of subrogation is contained in this Lease. If such policies shall not be
obtainable with such waiver or shall be so obtainable only at a premium over
that chargeable without such waiver, then Tenant shall notify Landlord of such
conditions.

 

23.8.                     Landlord may require insurance policy limits required
under this Lease to be raised to conform with requirements of Landlord’s Lender
or to bring coverage limits to levels then being required of new tenants within
the Project.

 

23.9.                     Any costs incurred by Landlord pursuant to this
Article shall constitute a portion of Operating Expenses.

 

23.10.              The provisions of this Article shall survive the expiration
or earlier termination of this Lease.

 

24.                               Damage or Destruction.

 

24.1.                     In the event of a partial destruction of (a) the
Premises, (b) the Building, (c) the Common Area or (d) the Project
((a)-(d) collectively, the “Affected Areas”) by fire or other perils covered by
extended coverage insurance not exceeding twenty-five percent (25%) of the full
insurable value thereof, and provided that (w) the damage thereto is such that
the Affected Areas may be repaired, reconstructed or restored within a period of
twelve (12) months from the date of the happening of such casualty, (x) Landlord
shall receive insurance proceeds from its insurer or Lender sufficient to cover
the cost of such repairs, reconstruction and restoration (except for any
deductible amount provided by Landlord’s policy, which deductible amount, if
paid by Landlord, shall constitute an Operating Expense), (y) the repair,
reconstruction or restoration of the Affected Areas is permitted by all
applicable Loan Documents or otherwise consented to by any and all Lenders whose
consent is required thereunder and (z) such casualty was not intentionally
caused by a Tenant Party, then Landlord shall commence and proceed diligently
with the work of repair, reconstruction and restoration of the Affected Areas
and this Lease shall continue in full force and effect.

 

40

--------------------------------------------------------------------------------



 

24.2.                     In the event of any damage to or destruction of the
Building or the Project other than as described in Section 24.1, Landlord may
elect to repair, reconstruct and restore the Building or the Project, as
applicable, in which case this Lease shall continue in full force and effect. If
Landlord elects not to repair, reconstruct and restore the Building or the
Project, as applicable, then this Lease shall terminate as of the date of such
damage or destruction. In the event of any damage or destruction (regardless of
whether such damage is governed by Section 24.1 or this Section), if (a) in
Landlord’s determination as set forth in the Damage Repair Estimate (as defined
below), the Affected Areas cannot be repaired, reconstructed or restored within
twelve (12) months after the date of the Damage Repair Estimate, (b) subject to
Section 24.6, the Affected Areas are not actually repaired, reconstructed and
restored within twelve (12) months after the date of the Damage Repair Estimate,
or (c) the damage and destruction occurs within the last twelve (12) months of
the then-current Term, then Tenant shall have the right to terminate this Lease,
effective as of the date of such damage or destruction, by delivering to
Landlord its written notice of termination (a “Termination Notice”) (y) with
respect to Subsections 24.2(a) and (c), no later than fifteen (15) days after
Landlord delivers to Tenant Landlord’s Damage Repair Estimate and (z) with
respect to Subsection 24.2(b), no later than fifteen (15) days after such twelve
(12) month period (as the same may be extended pursuant to Section 24.6)
expires. If Tenant provides Landlord with a Termination Notice pursuant to
Subsection 24.2(z), Landlord shall have an additional thirty (30) days after
receipt of such Termination Notice to complete the repair, reconstruction and
restoration. If Landlord does not complete such repair, reconstruction and
restoration within such thirty (30) day period, then Tenant may terminate this
Lease by giving Landlord written notice within two (2) business days after the
expiration of such thirty (30) day period. If Landlord does complete such
repair, reconstruction and restoration within such thirty (30) day period, then
this Lease shall continue in full force and effect.

 

24.3.                     As soon as reasonably practicable, but in any event
within sixty (60) days following the date of damage or destruction, Landlord
shall notify Tenant of Landlord’s good faith estimate of the period of time in
which the repairs, reconstruction and restoration will be completed (the “Damage
Repair Estimate”), which estimate shall be based upon the opinion of a
contractor reasonably selected by Landlord and experienced in comparable repair,
reconstruction and restoration of similar buildings. Additionally, Landlord
shall give written notice to Tenant within sixty (60) days following the date of
damage or destruction of its election not to repair, reconstruct or restore the
Building or the Project, as applicable.

 

24.4.                     Upon any termination of this Lease under any of the
provisions of this Article, the parties shall be released thereby without
further obligation to the other from the date possession of the Premises is
surrendered to Landlord, except with regard to (a) items occurring prior to the
damage or destruction and (b) provisions of this Lease that, by their express
terms, survive the expiration or earlier termination hereof.

 

24.5.                     In the event of repair, reconstruction and restoration
as provided in this Article, all Rent to be paid by Tenant under this Lease
shall be abated proportionately based on the extent to which Tenant’s use of the
Premises is impaired during the period of such repair, reconstruction or
restoration, unless Landlord provides Tenant with other space during the period
of repair,

 

41

--------------------------------------------------------------------------------



 

reconstruction and restoration that, in Tenant’s reasonable opinion, is suitable
for the temporary conduct of Tenant’s business.

 

24.6.                     Notwithstanding anything to the contrary contained in
this Article, (a) Landlord shall not be required to repair, reconstruct or
restore any damage or destruction to the extent that Landlord is prohibited from
doing so by any applicable Loan Document or any Lender whose consent is required
thereunder withholds its consent, and (b) should Landlord be delayed or
prevented from completing the repair, reconstruction or restoration of the
damage or destruction to the Premises after the occurrence of such damage or
destruction by Force Majeure or delays caused by a Lender or Tenant Party, then
the time for Landlord to commence or complete repairs, reconstruction and
restoration shall be extended on a day-for-day basis up to an additional twelve
(12) month period; provided, however, that, at Landlord’s election, Landlord
shall be relieved of its obligation to make such repairs, reconstruction and
restoration.

 

24.7.                     If Landlord is obligated to or elects to repair,
reconstruct or restore as herein provided, then Landlord shall be obligated to
make such repairs, reconstruction or restoration only with regard to (a) those
portions of the Premises that were originally provided at Landlord’s expense and
(b) the Common Area portion of the Affected Areas. The repairs, reconstruction
or restoration of improvements not originally provided by Landlord or at
Landlord’s expense shall be the obligation of Tenant. In the event Tenant has
elected to upgrade certain improvements from the Building Standard, Landlord
shall, upon the need for replacement due to an insured loss, provide only the
Building Standard, unless Tenant again elects to upgrade such improvements and
pay any incremental costs related thereto, except to the extent that excess
insurance proceeds, if received, are adequate to provide such upgrades, in
addition to providing for basic repairs, reconstruction and restoration of the
Premises, the Building and the Project.

 

24.8.                     Notwithstanding anything to the contrary contained in
this Article, Landlord shall not have any obligation whatsoever to repair,
reconstruct or restore the Premises if the damage resulting from any casualty
covered under this Article occurs (a) during the thirteenth (13th) through the
twenty-fourth (24th) months prior to the expiration of the Term and the Damage
Repair Estimate indicates that more than six (6) months will be required for
such repair, reconstruction or restoration, (b) during the seventh (7th) through
twelfth (12th) months prior to the expiration of the Term and the Damage Repair
Estimate indicates that more than thirty (30) days will be required for such
repair, reconstruction or restoration, (c) during the last six (6) months of the
Term or (d) to the extent that insurance proceeds are not available therefor.

 

24.9.                     Landlord’s obligation, should it elect or be obligated
to repair, reconstruct or restore, shall be limited to the Affected Areas, and
shall be conditioned upon Landlord receiving any permits or authorizations
required by Applicable Laws. Tenant shall, at its expense, replace or fully
repair all of Tenant’s personal property and any Alterations installed by Tenant
existing at the time of such damage or destruction. If Affected Areas are to be
repaired, reconstructed or restored in accordance with the foregoing, Landlord
shall make available to Tenant any portion of insurance proceeds it receives
that are allocable to the Alterations constructed by Tenant pursuant to this
Lease; provided Tenant no Default has occurred and is continuing under this
Lease, and subject to the requirements of any Lender of Landlord.

 

42

--------------------------------------------------------------------------------



 

24.10.              This Article sets forth the terms and conditions upon which
this Lease may terminate in the event of any damage or destruction. Accordingly,
the parties hereby waive the provisions of any Applicable Laws (and any
successor statutes) permitting the parties to terminate this Lease as a result
of any damage or destruction.

 

25.                               Eminent Domain.

 

25.1.                     In the event (a) the whole of all Affected Areas or
(b) such part thereof as shall substantially interfere with Tenant’s use and
occupancy of the Premises for the Permitted Use shall be taken for any public or
quasi-public purpose by any lawful power or authority by exercise of the right
of appropriation, condemnation or eminent domain, or sold to prevent such
taking, Tenant or Landlord may terminate this Lease effective as of the date
possession is required to be surrendered to such authority, except with regard
to (y) items occurring prior to the taking and (z) provisions of this Lease
that, by their express terms, survive the expiration or earlier termination
hereof.

 

25.2.                     In the event of a partial taking of (a) the Building
or the Project or (b) drives, walkways or parking areas serving the Building or
the Project for any public or quasi-public purpose by any lawful power or
authority by exercise of right of appropriation, condemnation, or eminent
domain, or sold to prevent such taking, then, without regard to whether any
portion of the Premises occupied by Tenant was so taken, Landlord may elect to
terminate this Lease (except with regard to (a) items occurring prior to the
taking and (b) provisions of this Lease that, by their express terms, survive
the expiration or earlier termination hereof) as of such taking if such taking
is, in Landlord’s sole opinion, of a material nature such as to make it
uneconomical to continue use of the unappropriated portion for purposes of
renting office or laboratory space.

 

25.3.                     To the extent permitted under all applicable Loan
Documents or otherwise consented to by any and all Lenders whose consent is
required thereunder, Tenant shall be entitled to any award that is specifically
awarded as compensation for (a) the taking of Tenant’s personal property that
was installed at Tenant’s expense and (b) the costs of Tenant moving to a new
location. Except as set forth in the previous sentence, any award for such
taking shall be the property of Landlord.

 

25.4.                     If, upon any taking of the nature described in this
Article, this Lease continues in effect, then Landlord shall promptly proceed to
restore the Affected Areas to substantially their same condition prior to such
partial taking. To the extent such restoration is infeasible, as determined by
Landlord in its sole and absolute discretion, the Rent shall be decreased
proportionately to reflect the loss of any portion of the Premises no longer
available to Tenant. Notwithstanding anything to the contrary contained in this
Article, Landlord shall not be required to restore the Affected Areas to the
extent that Landlord is prohibited from doing so by any applicable Loan Document
or any Lender whose consent is required thereunder withholds its consent.

 

25.5.                     This Article sets forth the terms and conditions upon
which this Lease may terminate in the event of any taking. Accordingly, the
parties hereby waive the provisions of any

 

43

--------------------------------------------------------------------------------



 

Applicable Laws (and any successor statutes) permitting the parties to terminate
this Lease as a result of any damage or destruction.

 

26.                               Surrender.

 

26.1.                     At least thirty (30) days prior to Tenant’s surrender
of possession of any part of the Premises, Tenant shall provide Landlord with a
facility decommissioning and Hazardous Materials closure plan for the Premises
(“Exit Survey”) prepared by an independent third party state-certified
professional with appropriate expertise, which Exit Survey must be reasonably
acceptable to Landlord. The Exit Survey shall comply with the American National
Standards Institute’s Laboratory Decommissioning guidelines (ANSI/AIHA
Z9.11-2008) or any successor standards published by ANSI or any successor
organization (or, if ANSI and its successors no longer exist, a similar entity
publishing similar standards). In addition, at least ten (10) days prior to
Tenant’s surrender of possession of any part of the Premises, Tenant shall
(a) provide Landlord with written evidence of all appropriate governmental
releases obtained by Tenant in accordance with Applicable Laws, including laws
pertaining to the surrender of the Premises, (b) place Laboratory Equipment
Decontamination Forms on all decommissioned equipment to assure safe occupancy
by future users and (c) conduct a site inspection with Landlord. In addition,
Tenant agrees to remain responsible after the surrender of the Premises for the
remediation of any recognized environmental conditions set forth in the Exit
Survey and comply with any recommendations set forth in the Exit Survey.
Tenant’s obligations under this Section shall survive the expiration or earlier
termination of the Lease.

 

26.2.                     No surrender of possession of any part of the Premises
shall release Tenant from any of its obligations hereunder, unless such
surrender is accepted in writing by Landlord.

 

26.3.                     The voluntary or other surrender of this Lease by
Tenant shall not effect a merger with Landlord’s fee title or leasehold interest
in the Premises, the Building, the Property or the Project, unless Landlord
consents in writing, and shall, at Landlord’s option, operate as an assignment
to Landlord of any or all subleases.

 

26.4.                     The voluntary or other surrender of any ground or
other underlying lease that now exists or may hereafter be executed affecting
the Building or the Project, or a mutual cancellation thereof or of Landlord’s
interest therein by Landlord and its lessor shall not effect a merger with
Landlord’s fee title or leasehold interest in the Premises, the Building or the
Property and shall, at the option of the successor to Landlord’s interest in the
Building or the Project, as applicable, operate as an assignment of this Lease.

 

27.                               Holding Over.

 

27.1.                     If, with Landlord’s prior written consent, Tenant
holds possession of all or any part of the Premises after the Term, Tenant shall
become a tenant from month to month after the expiration or earlier termination
of the Term, and in such case Tenant shall continue to pay (a) Base Rent in
accordance with Article 7, as adjusted in accordance with Article 8, and (b) any
amounts for which Tenant would otherwise be liable under this Lease if the Lease
were still in effect, including payments for Tenant’s Adjusted Share of
Operating Expenses. Any such

 

44

--------------------------------------------------------------------------------



 

month-to-month tenancy shall be subject to every other term, covenant and
agreement contained herein.

 

27.2.                     Notwithstanding the foregoing, if Tenant remains in
possession of the Premises after the expiration or earlier termination of the
Term without Landlord’s prior written consent, (a) Tenant shall become a tenant
at sufferance subject to the terms and conditions of this Lease, except that the
monthly rent shall be equal to one hundred fifty percent (150%) of the Rent in
effect during the last thirty (30) days of the Term, and (b) if such holdover
persists for more than thirty (30) days after the earlier of (i) the expiration
or earlier termination of the Term and (ii) provided Landlord gives Tenant at
least thirty (30) days’ written notice, the date Landlord notifies Tenant that
Landlord has procured a tenant that is ready, willing and able to sign a lease
for the Premises (or a portion thereof); Tenant shall be liable to Landlord for
any and all damages suffered by Landlord as a result of such holdover, including
any lost rent or consequential, special and indirect damages (in each case,
regardless of whether such damages are foreseeable).

 

27.3.                     Acceptance by Landlord of Rent after the expiration or
earlier termination of the Term shall not result in an extension, renewal or
reinstatement of this Lease.

 

27.4.                     The foregoing provisions of this Article are in
addition to and do not affect Landlord’s right of reentry or any other rights of
Landlord hereunder or as otherwise provided by Applicable Laws.

 

27.5.                     The provisions of this Article shall survive the
expiration or earlier termination of this Lease.

 

28.                               Indemnification and Exculpation.

 

28.1.                     Tenant agrees to Indemnify the Landlord Indemnitees
from and against any and all Claims of any kind or nature, real or alleged,
arising from (a) injury to or death of any person or damage to any property
occurring within or about the Premises, the Building, the Property or the
Project, arising directly or indirectly out of (i) the presence at or use or
occupancy of the Premises or Project by a Tenant Party or (ii) an act or
omission on the part of any Tenant Party, (b) a breach or default by Tenant in
the performance of any of its obligations hereunder (including any Claim
asserted by a Lender against any Landlord Indemnitees under any Loan Document as
a direct result of such breach or default by Tenant) or (c) injury to or death
of persons or damage to or loss of any property, real or alleged, arising from
the serving of alcoholic beverages at the Premises or Project, including
liability under any dram shop law, host liquor law or similar Applicable Law,
except to the extent arising directly from Landlord’s negligence or willful
misconduct. Tenant’s obligations under this Section shall not be affected,
reduced or limited by any limitation on the amount or type of damages,
compensation or benefits payable by or for Tenant under workers’ compensation
acts, disability benefit acts, employee benefit acts or similar legislation.
Tenant’s obligations under this Section shall survive the expiration or earlier
termination of this Lease.

 

45

--------------------------------------------------------------------------------



 

28.2.                     Notwithstanding anything in this Lease to the
contrary, Landlord shall not be liable to Tenant for and Tenant assumes all risk
of (a) damage or losses arising from fire, electrical malfunction, gas explosion
or water damage of any type (including broken water lines, malfunctioning fire
sprinkler systems, roof leaks or stoppages of lines), unless any such loss is
due to Landlord’s willful disregard of written notice by Tenant of need for a
repair that Landlord is responsible to make for an unreasonable period of time,
and (b) damage to personal property or scientific research, including loss of
records kept by Tenant within the Premises (in each case, regardless of whether
such damages are foreseeable). Tenant further waives any claim for injury to
Tenant’s business or loss of income relating to any such damage or destruction
of personal property as described in this Section. Notwithstanding anything in
the foregoing to the contrary, except (w) the immediately following sentence,
(x) as otherwise provided herein (including Section 27.2), (y) as may be
provided by Applicable Laws or (z) in the event of Tenant’s breach of Article 21
or Section 26.1; in no event shall Landlord or Tenant be liable to the other for
any consequential, special or indirect damages arising from this Lease,
including lost profits. This Subsection 28.2(z) shall not limit Tenant’s
liability for Base Rent or Additional Rent pursuant to this Lease.

 

28.3.                     Landlord shall not be liable for any damages arising
from any act, omission or neglect of any other tenant in the Building or the
Project, or of any other third party.

 

28.4.                     Tenant acknowledges that security devices and
services, if any, while intended to deter crime, may not in given instances
prevent theft or other criminal acts. Landlord shall not be liable for injuries
or losses arising from criminal acts of third parties, and Tenant assumes the
risk that any security device or service may malfunction or otherwise be
circumvented by a criminal. If Tenant desires protection against such criminal
acts, then Tenant shall, at Tenant’s sole cost and expense, obtain appropriate
insurance coverage. Tenant’s security programs and equipment for the Premises
shall be coordinated with Landlord and subject to Landlord’s reasonable
approval.

 

28.5.                     The provisions of this Article shall survive the
expiration or earlier termination of this Lease.

 

29.                               Assignment or Subletting.

 

29.1.                     Except as hereinafter expressly permitted, none of the
following (each, a “Transfer”), either voluntarily or by operation of Applicable
Laws, shall be directly or indirectly performed without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed: (a) Tenant selling, hypothecating, assigning, pledging, encumbering or
otherwise transferring this Lease or subletting the Premises or (b) a
controlling interest in Tenant being sold, assigned or otherwise transferred
(other than as a result of shares in Tenant being sold on a public stock
exchange). For purposes of the preceding sentence, “control” means (f) owning
(directly or indirectly) more than fifty percent (50%) of the stock or other
equity interests of another person or (g) possessing, directly or indirectly,
the power to direct or cause the direction of the management and policies of
such person. Notwithstanding the foregoing, Tenant shall have the right to
Transfer, without Landlord’s prior written consent, Tenant’s interest in this
Lease or the Premises or any part thereof to (i) any person that as of the

 

46

--------------------------------------------------------------------------------



 

date of determination and at all times thereafter directly, or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with Tenant (“Tenant’s Affiliate”) or (ii) any person or any
entity with which Tenant is merged or to which all or substantially all of
Tenant’s assets or all or substantially all of the ownership interests in Tenant
are sold; provided that (in each instance under the foregoing clauses (i) and
(ii)) Tenant shall notify Landlord in writing at least thirty (30) days prior to
the effectiveness of such Transfer (an “Exempt Transfer”) and otherwise comply
with the requirements of this Lease regarding such Transfer; and provided,
further, that (except in the case of a proposed sublease to Tenant’s Affiliate)
(I) the person that will be the tenant under this Lease after the Exempt
Transfer has a net worth (as of both the day immediately prior to and the day
immediately after the Exempt Transfer) that is satisfactory to Landlord in its
reasonable determination, including without limitation, taking into
consideration, for any person that is not currently earning income in excess of
its liability, such person’s cash on hand and rate of expenditure of such cash,
or (II) the person that will be the tenant under this Lease after the Exempt
Transfer provides (y) a security deposit to Landlord in an amount determined by
Landlord in its sole and absolute discretion and that is in full compliance with
the requirements of Article 11 of this Lease with respect to the Security
Deposit or (z) a guaranty of this Lease, in form and substance determined by
Landlord in its sole and absolute discretion, by a guarantor that is
satisfactory to Landlord in its sole and absolute discretion, including having a
net worth that is satisfactory to Landlord in its sole and absolute discretion.
For purposes of the immediately preceding sentence, “control” requires both
(m) owning (directly or indirectly) more than fifty percent (50%) of the stock
or other equity interests of another person and (n) possessing, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such person. In no event shall Tenant perform a Transfer (other than
an Exempt Transfer) to or with an entity that is a tenant at the Project or that
is in discussions or negotiations with Landlord or an affiliate of Landlord to
lease premises in the Building, except to the extent there is no comparable
space available at the Project.

 

29.2.                     In the event Tenant desires to effect a Transfer,
then, at least thirty (30) but not more than ninety (90) days prior to the date
when Tenant desires the Transfer to be effective (the “Transfer Date”), Tenant
shall provide written notice to Landlord (the “Transfer Notice”) containing
information (including references) concerning the character of the proposed
transferee, assignee or sublessee; the Transfer Date; the most recent
unconsolidated financial statements of Tenant and of the proposed transferee,
assignee or sublessee satisfying the requirements of Section 40.2 (“Required
Financials”); any ownership or commercial relationship between Tenant and the
proposed transferee, assignee or sublessee; copies of Hazardous Materials
Documents for the proposed transferee, assignee or sublessee; and the
consideration and all other material terms and conditions of the proposed
Transfer, all in such detail as Landlord shall reasonably require.

 

29.3.                     Landlord, in determining whether consent should be
given to a proposed Transfer, may give consideration to (a) the financial
strength of Tenant and of such transferee, assignee or sublessee
(notwithstanding Tenant remaining liable for Tenant’s performance), (b) any
change in use that such transferee, assignee or sublessee proposes to make in
the use of the Premises and (c) Landlord’s desire to exercise its rights under
Section 29.7 to cancel this Lease. In no event shall Landlord be deemed to be
unreasonable for declining to consent to a Transfer if the

 

47

--------------------------------------------------------------------------------



 

Transfer is to a transferee, assignee or sublessee of poor reputation, lacking
financial qualifications or seeking a change in the Permitted Use, or
jeopardizing directly or indirectly the status of Landlord or any of Landlord’s
affiliates as a Real Estate Investment Trust under the Internal Revenue Code of
1986 (as the same may be amended from time to time, the “Revenue Code”).
Notwithstanding anything contained in this Lease to the contrary, (w) no
Transfer shall be consummated on any basis such that the rental or other amounts
to be paid by the occupant, assignee, manager or other transferee thereunder
would be based, in whole or in part, on the income or profits derived by the
business activities of such occupant, assignee, manager or other transferee;
(x) Tenant shall not furnish or render any services to an occupant, assignee,
manager or other transferee with respect to whom transfer consideration is
required to be paid, or manage or operate the Premises or any capital additions
so transferred, with respect to which transfer consideration is being paid;
(y) Tenant shall not consummate a Transfer with any person in which Landlord
owns an interest, directly or indirectly (by applying constructive ownership
rules set forth in Section 856(d)(5) of the Revenue Code); and (z) Tenant shall
not consummate a Transfer with any person or in any manner that could cause any
portion of the amounts received by Landlord pursuant to this Lease or any
sublease, license or other arrangement for the right to use, occupy or possess
any portion of the Premises to fail to qualify as “rents from real property”
within the meaning of Section 856(d) of the Revenue Code, or any similar or
successor provision thereto or which could cause any other income of Landlord to
fail to qualify as income described in Section 856(c)(2) of the Revenue Code.
Notwithstanding anything in this Lease to the contrary, if (a) Tenant or any
proposed transferee, assignee or sublessee of Tenant has been required by any
prior landlord, Lender or Governmental Authority to take material remedial
action in connection with Hazardous Materials contaminating a property if the
contamination resulted from such party’s action or omission or use of the
property in question or (b) Tenant or any proposed transferee, assignee or
sublessee is subject to a material enforcement order issued by any Governmental
Authority in connection with the use, disposal or storage of Hazardous
Materials, then Landlord shall have the right to terminate this Lease in
Landlord’s sole and absolute discretion (with respect to any such matter
involving Tenant), and it shall not be unreasonable for Landlord to withhold its
consent to any proposed transfer, assignment or subletting (with respect to any
such matter involving a proposed transferee, assignee or sublessee).

 

29.4.                     The following are conditions precedent to a Transfer
or to Landlord considering a request by Tenant to a Transfer:

 

(a)                                 Tenant shall remain fully liable under this
Lease. Tenant agrees that it shall not be (and shall not be deemed to be) a
guarantor or surety of this Lease, however, and waives its right to claim that
is it is a guarantor or surety or to raise in any legal proceeding any guarantor
or surety defenses permitted by this Lease or by Applicable Laws;

 

(b)                                 If Tenant or the proposed transferee,
assignee or sublessee does not or cannot deliver the Required Financials, then
Landlord may elect to have either Tenant’s ultimate parent company or the
proposed transferee’s, assignee’s or sublessee’s ultimate parent company provide
a guaranty of the applicable entity’s obligations under this Lease, in a form
acceptable to Landlord, which guaranty shall be executed and delivered to
Landlord by the applicable guarantor prior to the Transfer Date;

 

48

--------------------------------------------------------------------------------



 

(c)                                  In the case of an Exempt Transfer, Tenant
shall provide Landlord with evidence reasonably satisfactory to Landlord that
the Transfer qualifies as an Exempt Transfer;

 

(d)                                 Tenant shall provide Landlord with evidence
reasonably satisfactory to Landlord that the value of Landlord’s interest under
this Lease shall not be diminished or reduced by the proposed Transfer. Such
evidence shall include evidence respecting the relevant business experience and
financial responsibility and status of the proposed transferee, assignee or
sublessee;

 

(e)                                  Tenant shall reimburse Landlord for
Landlord’s actual costs and expenses up to a maximum of $5,000.00, including
reasonable attorneys’ fees, charges and disbursements incurred in connection
with the review, processing and documentation of such request;

 

(f)                                   Except with respect to an Exempt Transfer,
if Tenant’s transfer of rights or sharing of the Premises provides for the
receipt by, on behalf of or on account of Tenant of any consideration of any
kind whatsoever (including a premium rental for a sublease or lump sum payment
for an assignment, but excluding Tenant’s reasonable costs in marketing and
subleasing the Premises) in excess of the rental and other charges due to
Landlord under this Lease, Tenant shall pay fifty percent (50%) of all of such
excess to Landlord, after making deductions for any reasonable and customary
transaction costs such as marketing expenses, tenant improvement funds expended
by Tenant, alterations, cash concessions, brokerage commissions, attorneys’ fees
and free rent actually paid by Tenant. If such consideration consists of cash
paid to Tenant, payment to Landlord shall be made upon receipt by Tenant of such
cash payment;

 

(g)                                  The proposed transferee, assignee or
sublessee shall agree that, in the event Landlord gives such proposed
transferee, assignee or sublessee notice that Tenant is in default beyond
applicable notice and cure periods under this Lease, such proposed transferee,
assignee or sublessee shall thereafter make all payments otherwise due Tenant
directly to Landlord, which payments shall be received by Landlord without any
liability being incurred by Landlord, except to credit such payment against
those due by Tenant under this Lease, and any such proposed transferee, assignee
or sublessee shall agree to attorn to Landlord or its successors and assigns
should this Lease be terminated for any reason; provided, however, that in no
event shall Landlord or its Lenders, successors or assigns be obligated to
accept such attornment;

 

(h)                                 Landlord’s consent to any such Transfer
shall be effected on Landlord’s forms;

 

(i)                                     Tenant shall not then be in default of
any monetary obligation or any material non-monetary obligation hereunder in any
respect;

 

(j)                                    Tenant shall not then be in Default of
any nonmaterial, nonmonetary obligation;

 

(k)                                 Such proposed transferee, assignee or
sublessee’s use of the Premises shall be the same as the Permitted Use;

 

49

--------------------------------------------------------------------------------



 

(l)                                     Landlord shall not be bound by any
provision of any agreement pertaining to the Transfer, except for Landlord’s
written consent to the same;

 

(m)                             Tenant shall pay all transfer and other taxes
(including interest and penalties) assessed or payable for any Transfer;

 

(n)                                 Landlord’s consent (or waiver of its rights)
for any Transfer shall not waive Landlord’s right to consent or refuse consent
to any later Transfer;

 

(o)                                 Tenant shall deliver to Landlord one
executed copy of any and all written instruments evidencing or relating to the
Transfer; and

 

(p)                                 Tenant shall deliver to Landlord a list of
Hazardous Materials (as defined below), certified by the proposed transferee,
assignee or sublessee to be true and correct, that the proposed transferee,
assignee or sublessee intends to use or store in the Premises. Additionally,
Tenant shall deliver to Landlord, on or before the date any proposed transferee,
assignee or sublessee takes occupancy of the Premises, all of the items relating
to Hazardous Materials of such proposed transferee, assignee or sublessee as
described in Section 21.2.

 

29.5.                     Any Transfer that is not in compliance with the
provisions of this Article or with respect to which Tenant does not fulfill its
obligations pursuant to this Article shall be void and shall, at the option of
Landlord, terminate this Lease.

 

29.6.                     Notwithstanding any Transfer, Tenant shall remain
fully and primarily liable for the payment of all Rent and other sums due or to
become due hereunder, and for the full performance of all other terms,
conditions and covenants to be kept and performed by Tenant. The acceptance of
Rent or any other sum due hereunder, or the acceptance of performance of any
other term, covenant or condition thereof, from any person or entity other than
Tenant shall not be deemed a waiver of any of the provisions of this Lease or a
consent to any Transfer.

 

29.7.                     If Tenant delivers to Landlord a Transfer Notice
indicating a desire to transfer this Lease to a proposed transferee, assignee or
sublessee, other than pursuant to an Exempt Transfer, then Landlord shall have
the option, exercisable by giving notice to Tenant at any time within thirty
(30) days after Landlord’s receipt of such Transfer Notice, to terminate this
Lease as of the date specified in the Transfer Notice as the Transfer Date,
except for those provisions that, by their express terms, survive the expiration
or earlier termination hereof, provided, however, that Landlord’s right to so
terminate shall be limited to the portion of the Premises proposed to be
transferred if less than fifty percent (50%) of the Rentable Area of the
Premises (and in such event, if for less than seventy five percent (75%) of the
remainder of the Term, Landlord’s right to so terminate shall be limited to the
term of such proposed sublease). If Landlord exercises such option, then Tenant
shall have the right to withdraw such Transfer Notice by delivering to Landlord
written notice of such election within five (5) days after Landlord’s delivery
of notice electing to exercise Landlord’s option to terminate this Lease. In the
event Tenant withdraws the Transfer Notice as provided in this Section, this
Lease shall continue in full force and effect. No failure of Landlord to
exercise its option to terminate this Lease shall be deemed to be Landlord’s
consent to a proposed Transfer.

 

50

--------------------------------------------------------------------------------



 

29.8.                     If Tenant sublets the Premises or any portion thereof,
Tenant hereby immediately and irrevocably assigns to Landlord, as security for
Tenant’s obligations under this Lease, all rent from any such subletting, and
appoints Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or
a receiver for Tenant appointed on Landlord’s application) may collect such rent
and apply it toward Tenant’s obligations under this Lease; provided that, until
the occurrence of a Default (as defined below) by Tenant, Tenant shall have the
right to collect such rent.

 

29.9.                     In the event that Tenant enters into a sublease for
the entire Premises in accordance with this Article that expires within two
(2) days of the Term Expiration Date, the term expiration date of such sublease
shall, notwithstanding anything in this Lease, the sublease or any consent to
the sublease to the contrary, be deemed to be the date that is two (2) days
prior to the Term Expiration Date.

 

30.                               Subordination and Attornment.

 

30.1.                     This Lease shall be subject and subordinate to the
lien of any mortgage, deed of trust, or lease in which Landlord is tenant now or
hereafter in force against the Building or the Project and to all advances made
or hereafter to be made upon the security thereof without the necessity of the
execution and delivery of any further instruments on the part of Tenant to
effectuate such subordination; provided that with respect to any future liens of
any mortgage or other lien hereafter granted, this Lease shall not be subject
and subordinate to such future mortgage or lien, unless Tenant is provided with
a subordination, non-disturbance and attornment agreement between such future
mortgagee and Tenant in such form as such mortgagee may reasonably request;
provided such form is substantially consistent with the provisions of this
Section 30.1 in which the mortgagee agrees that such mortgagee shall not disturb
Tenant in its possession of the Premises under the terms of this Lease upon
(i) Tenant’s execution thereof, (ii) attornment to such mortgagee as Landlord,
and (iii) performance of its Lease covenants (which conditions Tenant agrees
with all mortgagees to perform).

 

30.2.                     Notwithstanding the foregoing, Tenant shall execute
and deliver upon demand such further instrument or instruments evidencing such
subordination of this Lease to the lien of any such mortgage or mortgages or
deeds of trust or lease in which Landlord is tenant as may be required by
Landlord. If any Lender so elects, however, this Lease shall be deemed prior in
lien to any such lease, mortgage, or deed of trust upon or including the
Premises regardless of date and Tenant shall execute a statement in writing to
such effect at Landlord’s request. For the avoidance of doubt, “Lenders” shall
also include historic tax credit investors and new market tax credit investors.

 

30.3.                     Upon written request of Landlord and opportunity for
Tenant to review, Tenant agrees to execute any Lease amendments not materially
altering the terms of this Lease, if required by a Lender incident to the
financing of the real property of which the Premises constitute a part.

 

30.4.                     In the event any proceedings are brought for
foreclosure, or in the event of the exercise of the power of sale under any
mortgage or deed of trust made by Landlord covering the

 

51

--------------------------------------------------------------------------------



 

Premises, Tenant shall at the election of the purchaser at such foreclosure or
sale attorn to the purchaser upon any such foreclosure or sale and recognize
such purchaser as Landlord under this Lease

 

31.                               Defaults and Remedies.

 

31.1.                     Late payment by Tenant to Landlord of Rent and other
sums due shall cause Landlord to incur costs not contemplated by this Lease, the
exact amount of which shall be extremely difficult and impracticable to
ascertain. Such costs include processing and accounting charges and late charges
that may be imposed on Landlord by the terms of any mortgage or trust deed
covering the Premises. Therefore, if any installment of Rent due from Tenant is
not received by Landlord within three (3) days after the date such payment is
due, Tenant shall pay to Landlord (a) an additional sum of five percent (5%) of
the overdue Rent as a late charge plus (b) interest at an annual rate (the
“Default Rate”) equal to the lesser of (a) twelve percent (12%) and (b) the
highest rate permitted by Applicable Laws. The parties agree that this late
charge represents a fair and reasonable estimate of the costs that Landlord
shall incur by reason of late payment by Tenant and shall be payable as
Additional Rent to Landlord due with the next installment of Rent or within five
(5) business days after Landlord’s demand, whichever is earlier. Landlord’s
acceptance of any Additional Rent (including a late charge or any other amount
hereunder) shall not be deemed an extension of the date that Rent is due or
prevent Landlord from pursuing any other rights or remedies under this Lease, at
law or in equity.

 

31.2.                     No payment by Tenant or receipt by Landlord of a
lesser amount than the Rent payment herein stipulated shall be deemed to be
other than on account of the Rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as Rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or pursue any
other remedy provided in this Lease or in equity or at law. If a dispute shall
arise as to any amount or sum of money to be paid by Tenant to Landlord
hereunder, Tenant shall have the right to make payment “under protest,” such
payment shall not be regarded as a voluntary payment, and there shall survive
the right on the part of Tenant to institute suit for recovery of the payment
paid under protest.

 

31.3.                     If Tenant fails to pay any sum of money required to be
paid by it hereunder or perform any other act on its part to be performed
hereunder, in each case within the applicable cure period (if any) described in
Section 31.4, then Landlord may (but shall not be obligated to), without waiving
or releasing Tenant from any obligations of Tenant, make such payment or perform
such act; provided that such failure by Tenant unreasonably interfered with the
use of the Building or the Project by any other tenant or with the efficient
operation of the Building or the Project, or resulted or could have resulted in
a violation of Applicable Laws or the cancellation of an insurance policy
maintained by Landlord. Notwithstanding the foregoing, in the event of an
emergency, Landlord shall have the right to enter the Premises and act in
accordance with its rights as provided elsewhere in this Lease. In addition to
the late charge described in Section 31.1, Tenant shall pay to Landlord as
Additional Rent all sums so paid or incurred by Landlord, together with interest
at the Default Rate, computed from the date such sums were paid or incurred.

 

52

--------------------------------------------------------------------------------



 

31.4.                     The occurrence of any one or more of the following
events shall constitute a “Default” hereunder by Tenant:

 

(a)                                 If Tenant abandons the Premises;

 

(b)                                 Tenant fails to make any payment of Rent, as
and when due, or to satisfy its obligations under Article 19, where such failure
shall continue for a period of three (3) business days after written notice
thereof from Landlord to Tenant;

 

(c)                                  Tenant fails to observe or perform any
obligation or covenant contained herein (other than described in Sections
31.4(a) and 31.4(b)) to be performed by Tenant, where such failure continues for
a period of thirty (30) days after written notice thereof from Landlord to
Tenant; provided that, if the nature of Tenant’s default is such that it
reasonably requires more than thirty (30) days to cure, Tenant shall not be
deemed to be in Default if Tenant commences such cure within such thirty (30)
day period and thereafter diligently prosecutes the same to completion; and
provided, further, that such cure is completed no later than ninety (90) days
after Tenant’s receipt of written notice from Landlord;

 

(d)                                 Tenant makes an assignment for the benefit
of creditors;

 

(e)                                  A receiver, trustee or custodian is
appointed to or does take title, possession or control of all or substantially
all of Tenant’s assets;

 

(f)                                   Tenant files a voluntary petition under
the United States Bankruptcy Code or any successor statute (as the same may be
amended from time to time, the “Bankruptcy Code”) or an order for relief is
entered against Tenant pursuant to a voluntary or involuntary proceeding
commenced under any chapter of the Bankruptcy Code;

 

(g)                                  Any involuntary petition is filed against
Tenant under any chapter of the Bankruptcy Code and is not dismissed within one
hundred twenty (120) days;

 

(h)                                 Tenant’s interest in this Lease is attached,
executed upon or otherwise judicially seized and such action is not released
within one hundred twenty (120) days of the action.

 

Notices given under this Section shall specify the alleged default and shall
demand that Tenant perform the provisions of this Lease or pay the Rent that is
in arrears, as the case may be, within the applicable period of time, or quit
the Premises. No such notice shall be deemed a forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice.

 

31.5.                     In the event of a Chronic Delinquency (as defined
below), Landlord may, in addition to all other remedies under this Lease, at law
or in equity, require that Tenant thereafter pay Rent quarterly in advance. This
provision shall not limit in any way nor be construed as a waiver of Landlord’s
rights and remedies contained in this Lease, at law or in equity in the event of
a default. “Chronic Delinquency” means that Tenant commits a Default pursuant to
Section 31.4(b) three (3) times in any twelve (12) month period.

 

53

--------------------------------------------------------------------------------



 

31.6.                     In the event of a Default by Tenant, and at any time
thereafter, with or without notice or demand and without limiting Landlord in
the exercise of any right or remedy that Landlord may have, Landlord has the
right to do any or all of the following:

 

(a)                                 Halt any Tenant Improvements and Alterations
and order Tenant’s contractors, subcontractors, consultants, designers and
material suppliers to stop work;

 

(b)                                 Terminate Tenant’s right to possession of
the Premises by written notice to Tenant or by any lawful means, in which case
Tenant shall immediately surrender possession of the Premises to Landlord. In
such event, Landlord shall have the immediate right to re-enter and remove all
persons and property, and such property may be removed and stored in a public
warehouse or elsewhere at the cost and for the account of Tenant, all without
service of notice or resort to legal process and without being deemed guilty of
trespass or becoming liable for any loss or damage that may be occasioned
thereby; and

 

(c)                                  Terminate this Lease, in which event Tenant
shall immediately surrender possession of the Premises to Landlord. In such
event, Landlord shall have the immediate right to re-enter and remove all
persons and property, and such property may be removed and stored in a public
warehouse or elsewhere at the cost and for the account of Tenant, all without
service of notice or resort to legal process and without being deemed guilty of
trespass or becoming liable for any loss or damage that may be occasioned
thereby. In the event that Landlord shall elect to so terminate this Lease, then
upon such termination, Landlord shall be entitled to recover from Tenant all
damages incurred by Landlord by reason of Tenant’s default, including the sum
of:

 

(i)                                     The worth at the time of award of any
unpaid Rent that had accrued at the time of such termination; plus

 

(ii)                                  The costs of restoring the Premises to the
condition required under the terms of this Lease; plus

 

(iii)                               An amount (the “Election Amount”) equal to
either (A) the positive difference (if any, and measured at the time of such
termination) between (1) the then-present value of the total Rent and other
benefits that would have accrued to Landlord under this Lease for the remainder
of the Term if Tenant had fully complied with the Lease minus (2) the
then-present cash rental value of the Premises as determined by Landlord for
what would be the then-unexpired Term if the Lease remained in effect, computed
using the discount rate of the Federal Reserve Bank of San Francisco at the time
of the award plus one (1) percentage point (the “Discount Rate”) or (B) twelve
(12) months (or such lesser number of months as may then be remaining in the
Term) of Base Rent and Additional Rent at the rate last payable by Tenant
pursuant to this Lease, in either case as Landlord specifies in such election.
Landlord and Tenant agree that the Election Amount represents a reasonable
forecast of the minimum damages expected to occur in the event of a breach,
taking into account the uncertainty, time and cost of determining elements
relevant to actual damages, such as fair market rent, time and costs that may be
required to re-lease the Premises, and other factors; and that the Election
Amount is not a penalty.

 

54

--------------------------------------------------------------------------------



 

As used in “worth at the time of award” shall be computed by allowing interest
at the Default Rate.

 

31.7.                     In addition to any other remedies available to
Landlord at law or in equity and under this Lease, unless and until Landlord
elects to terminate this Lease, Landlord may continue this Lease in effect after
Tenant’s Default or abandonment and recover Rent as it becomes due. In addition,
Landlord shall not be liable in any way whatsoever for its failure or refusal to
relet the Premises. For purposes of this Section, the following acts by Landlord
will not constitute the termination of Tenant’s right to possession of the
Premises:

 

(a)                                 Acts of maintenance or preservation or
efforts to relet the Premises, including alterations, remodeling, redecorating,
repairs, replacements or painting as Landlord shall consider advisable for the
purpose of reletting the Premises or any part thereof; or

 

(b)                                 The appointment of a receiver upon the
initiative of Landlord to protect Landlord’s interest under this Lease or in the
Premises.

 

Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.

 

31.8.                     If Landlord does not elect to terminate this Lease as
provided in Section 31.6, then Landlord may, from time to time, recover all Rent
as it becomes due under this Lease. At any time thereafter, Landlord may elect
to terminate this Lease and to recover damages to which Landlord is entitled.

 

31.9.                     In the event Landlord elects to terminate this Lease
and relet the Premises, Landlord may execute any new lease in its own name.
Tenant hereunder shall have no right or authority whatsoever to collect any Rent
from such tenant. The proceeds of any such reletting shall be applied as
follows:

 

(a)                                 First, to the payment of any indebtedness
other than Rent due hereunder from Tenant to Landlord, including storage charges
or brokerage commissions owing from Tenant to Landlord as the result of such
reletting;

 

(b)                                 Second, to the payment of the costs and
expenses of reletting the Premises, including (i) alterations and repairs that
Landlord deems reasonably necessary and advisable and (ii) reasonable attorneys’
fees, charges and disbursements incurred by Landlord in connection with the
retaking of the Premises and such reletting;

 

(c)                                  Third, to the payment of Rent and other
charges due and unpaid hereunder; and

 

(d)                                 Fourth, to the payment of future Rent and
other damages payable by Tenant under this Lease.

 

31.10.              All of Landlord’s rights, options and remedies hereunder
shall be construed and held to be nonexclusive and cumulative. Landlord shall
have the right to pursue any one or all of

 

55

--------------------------------------------------------------------------------



 

such remedies, or any other remedy or relief that may be provided by Applicable
Laws, whether or not stated in this Lease. No waiver of any default of Tenant
hereunder shall be implied from any acceptance by Landlord of any Rent or other
payments due hereunder or any omission by Landlord to take any action on account
of such default if such default persists or is repeated, and no express waiver
shall affect defaults other than as specified in such waiver. Notwithstanding
any provision of this Lease to the contrary, in no event shall Landlord be
required to mitigate its damages with respect to any default by Tenant, except
as required by Applicable Laws. Any such obligation imposed by Applicable Laws
upon Landlord to relet the Premises after any termination of this Lease shall be
subject to the reasonable requirements of Landlord to (a) lease to high quality
tenants on such terms as Landlord may from time to time deem appropriate in its
discretion and (b) develop the Project in a harmonious manner with a mix of
uses, tenants, floor areas, terms of tenancies, etc., as determined by Landlord.
Landlord shall not be obligated to relet the Premises to (y) any Tenant’s
Affiliate or (z) any party (i) unacceptable to a Lender, (ii) that requires
Landlord to make improvements to or re-demise the Premises, (iii) that desires
to change the Permitted Use, (iv) that desires to lease the Premises for more or
less than the remaining Term or (v) to whom Landlord or an affiliate of Landlord
may desire to lease other available space in the Project or at another property
owned by Landlord or an affiliate of Landlord.

 

31.11.              Landlord’s termination of (a) this Lease or (b) Tenant’s
right to possession of the Premises shall not relieve Tenant of any liability to
Landlord that has previously accrued or that shall arise based upon events that
occurred prior to the later to occur of (y) the date of Lease termination and
(z) the date Tenant surrenders possession of the Premises.

 

31.12.              To the extent permitted by Applicable Laws, Tenant waives
any and all rights of redemption granted by or under any present or future
Applicable Laws if Tenant is evicted or dispossessed for any cause, or if
Landlord obtains possession of the Premises due to Tenant’s default hereunder or
otherwise.

 

31.13.              Landlord shall not be in default or liable for damages under
this Lease unless Landlord fails to perform obligations required of Landlord
within a reasonable time, but in no event shall such failure continue for more
than thirty (30) days after written notice from Tenant specifying the nature of
Landlord’s failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion. If Landlord fails to commence to cure any
default by Landlord within the period provided above in this paragraph and if,
as a result the default, Tenant is incapable despite commercially reasonable
efforts to continue operations within the Premises, Tenant may give Landlord an
additional written notice confirming that the default has not been cured and
that Tenant intends to cure such default, and, if Landlord fails to cure such
default within thirty (30) days after such notice, Tenant may take such steps
within the confines of its Premises as are reasonably appropriate to cure the
default and seek to recover from Landlord the reasonable cost of such cure.
Tenant shall have no right to perform any obligation of Landlord in lieu of
Landlord to the extent the same involves or may impact any base building system,
any structural element of the Building, or any area of the Building outside of
the Premises, including, without limitation, the Common Area or the

 

56

--------------------------------------------------------------------------------



 

premises of any other tenant or occupant of the Building (collectively, the
“Excluded Systems/Areas”). Landlord’s liability to keep, maintain, and repair
shall always be limited to the cost of making such repair or accomplishing such
maintenance or repair and Landlord shall not be liable for any consequential or
any indirect damages. In no event shall Tenant have the right to terminate this
Lease or offset from Rent as a result of Landlord’s default. Notwithstanding the
above provisions of this Section 31.13 to the contrary, in emergency situations
such that the prior written notice to Landlord provided for above is not
practical, Tenant may, upon such shorter period of written notice or
contemporaneous written and oral notice as is appropriate under the
circumstances, and excluding in all instances any work or access to Excluded
Systems/Areas, take such steps as are reasonably appropriate to cure the
default, in which event Tenant’s rights with respect to recovering the cost of
such cure shall be as provided above.

 

31.14.              In the event of any default by Landlord, Tenant shall give
notice by registered or certified mail to any (a) beneficiary of a deed of trust
or (b) mortgagee under a mortgage covering the Premises, the Building or the
Project and to any landlord of any lease of land upon or within which the
Premises, the Building or the Project is located, and shall offer such
beneficiary, mortgagee or landlord a reasonable opportunity to cure the default,
including time to obtain possession of the Building or the Project by power of
sale or a judicial action if such should prove necessary to effect a cure;
provided that Landlord shall furnish to Tenant in writing, upon written request
by Tenant, the names and addresses of all such persons who are to receive such
notices.

 

32.                               Bankruptcy . In the event a debtor, trustee or
debtor in possession under the Bankruptcy Code, or another person with similar
rights, duties and powers under any other Applicable Laws, proposes to cure any
default under this Lease or to assume or assign this Lease and is obliged to
provide adequate assurance to Landlord that (a) a default shall be cured,
(b) Landlord shall be compensated for its damages arising from any breach of
this Lease and (c) future performance of Tenant’s obligations under this Lease
shall occur, then such adequate assurances shall include any or all of the
following, as designated by Landlord in its sole and absolute discretion:

 

32.1.                     Those acts specified in the Bankruptcy Code or other
Applicable Laws as included within the meaning of “adequate assurance,” even if
this Lease does not concern a shopping center or other facility described in
such Applicable Laws;

 

32.2.                     A prompt cash payment to compensate Landlord for any
monetary defaults or actual damages arising directly from a breach of this
Lease;

 

32.3.                     A cash deposit in an amount at least equal to the
then-current amount of the Security Deposit; or

 

32.4.                     The assumption or assignment of all of Tenant’s
interest and obligations under this Lease.

 

57

--------------------------------------------------------------------------------



 

33.                               Brokers.

 

33.1                        Tenant represents and warrants that it has had no
dealings with any real estate broker or agent in connection with the negotiation
of this Lease other than Cushman & Wakefield (“Broker”), and that it knows of no
other real estate broker or agent that is or might be entitled to a commission
in connection with this Lease. Landlord shall compensate Broker in relation to
this Lease pursuant to a separate agreement between Landlord and Broker.

 

33.2                        Tenant represents and warrants that no broker or
agent has made any representation or warranty relied upon by Tenant in Tenant’s
decision to enter into this Lease, other than as contained in this Lease.

 

33.3                        Tenant acknowledges and agrees that the employment
of brokers by Landlord is for the purpose of solicitation of offers of leases
from prospective tenants and that no authority is granted to any broker to
furnish any representation (written or oral) or warranty from Landlord unless
expressly contained within this Lease. Landlord is executing this Lease in
reliance upon Tenant’s representations, warranties and agreements contained
within Sections 33.1 and 33.2.

 

33.4                        Tenant agrees to Indemnify the Landlord Indemnitees
from any and all cost or liability for compensation claimed by any broker or
agent, other than Broker, employed or engaged by Tenant or claiming to have been
employed or engaged by Tenant.

 

34.                               Definition of Landlord. With regard to
obligations imposed upon Landlord pursuant to this Lease, the term “Landlord,”
as used in this Lease, shall refer only to Landlord or Landlord’s then-current
successor-in-interest. In the event of any transfer, assignment or conveyance of
Landlord’s interest in this Lease or in Landlord’s fee title to or leasehold
interest in the Property, as applicable, Landlord herein named (and in case of
any subsequent transfers or conveyances, the subsequent Landlord) shall be
automatically freed and relieved, from and after the date of such transfer,
assignment or conveyance, from all liability for the performance of any
covenants or obligations contained in this Lease thereafter to be performed by
Landlord and, without further agreement, the transferee, assignee or conveyee of
Landlord’s in this Lease or in Landlord’s fee title to or leasehold interest in
the Property, as applicable, shall be deemed to have assumed and agreed to
observe and perform any and all covenants and obligations of Landlord hereunder
during the tenure of its interest in the Lease or the Property. Notwithstanding
the foregoing, in the event the Building is sold or transferred during the Term,
Landlord shall so notify Tenant in writing, and Landlord and any such
successor-in-interest shall each execute a written assignment and assumption
agreement, whereby Landlord will assign this Lease and the successor-in-interest
will assume all of Landlord’s obligations hereunder from and after such
transfer. Landlord shall provide a copy of any such assignment to Tenant upon
Tenant’s written request. Landlord or any subsequent Landlord may transfer its
interest in the Premises or this Lease without Tenant’s consent.

 

35.                               Limitation of Landlord’s Liability.

 

35.1                        If Landlord is in default under this Lease and, as a
consequence, Tenant recovers a monetary judgment against Landlord, except as
specifically provided in Section 11.6(d) hereof,

 

58

--------------------------------------------------------------------------------



 

the judgment shall be satisfied only out of (a) the proceeds of sale received on
execution of the judgment and levy against the right, title and interest of
Landlord in the Building and the Project, (b) rent or other income from such
real property receivable by Landlord, (c) the consideration received by Landlord
from the sale, financing, refinancing or other disposition of all or any part of
Landlord’s right, title or interest in the Building or the Project.

 

35.2                        Neither Landlord nor any of its affiliates, nor any
of their respective partners, shareholders, directors, officers, employees,
members or agents shall be personally liable for Landlord’s obligations or any
deficiency under this Lease, and service of process shall not be made against
any shareholder, director, officer, employee or agent of Landlord or any of
Landlord’s affiliates. No partner, shareholder, director, officer, employee,
member or agent of Landlord or any of its affiliates shall be sued or named as a
party in any suit or action, and service of process shall not be made against
any partner or member of Landlord except as may be necessary to secure
jurisdiction of the partnership, joint venture or limited liability company, as
applicable. No partner, shareholder, director, officer, employee, member or
agent of Landlord or any of its affiliates shall be required to answer or
otherwise plead to any service of process, and no judgment shall be taken or
writ of execution levied against any partner, shareholder, director, officer,
employee, member or agent of Landlord or any of its affiliates.

 

35.3                        Each of the covenants and agreements of this
Article shall be applicable to any covenant or agreement either expressly
contained in this Lease or imposed by Applicable Laws and shall survive the
expiration or earlier termination of this Lease.

 

36.                               Joint and Several Obligations. If more than
one person or entity executes this Lease as Tenant, then:

 

36.1.                     Each of them is jointly and severally liable for the
keeping, observing and performing of all of the terms, covenants, conditions,
provisions and agreements of this Lease to be kept, observed or performed by
Tenant, and such terms, covenants, conditions, provisions and agreements shall
be binding with the same force and effect upon each and all of the persons
executing this Agreement as Tenant; and

 

36.2.                     The term “Tenant,” as used in this Lease, shall mean
and include each of them, jointly and severally. The act of, notice from, notice
to, refund to, or signature of any one or more of them with respect to the
tenancy under this Lease, including any renewal, extension, expiration,
termination or modification of this Lease, shall be binding upon each and all of
the persons executing this Lease as Tenant with the same force and effect as if
each and all of them had so acted, so given or received such notice or refund,
or so signed.

 

37.                               Representations. Tenant guarantees, warrants
and represents that (a) Tenant is duly incorporated or otherwise established or
formed and validly existing under the laws of its state of incorporation,
establishment or formation, (b) Tenant has and is duly qualified to do business
in the state in which the Property is located, (c) Tenant has full corporate,
partnership, trust, association or other appropriate power and authority to
enter into this Lease and to perform all Tenant’s obligations hereunder,
(d) each person (and all of the persons if more than one signs) signing this
Lease on behalf of Tenant is duly and validly authorized to do so and
(e) neither (i)

 

59

--------------------------------------------------------------------------------



 

the execution, delivery or performance of this Lease nor (ii) the consummation
of the transactions contemplated hereby will violate or conflict with any
provision of documents or instruments under which Tenant is constituted or to
which Tenant is a party. In addition, Tenant guarantees, warrants and represents
that none of (x) it, (y) its affiliates or partners nor (z) to the best of its
knowledge, its members, shareholders or other equity owners or any of their
respective employees, officers, directors, representatives or agents is a person
or entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism)
or other similar governmental action.

 

38.                               Confidentiality. Tenant shall keep the terms
and conditions of this Lease and any information provided to Tenant or its
employees, agents or contractors pursuant to Article 9 confidential and shall
not (a) disclose to any third party any terms or conditions of this Lease or any
other Lease-related document (including subleases, assignments, work letters,
construction contracts, letters of credit, subordination agreements,
non-disturbance agreements, brokerage agreements or estoppels) or the contents
of any documents, reports, surveys or evaluations related to the Project or any
portion thereof or (b) provide to any third party an original or copy of this
Lease (or any Lease-related document or other document referenced in Subsection
38(a)). Landlord shall not release to any third party any non-public financial
information or non-public information about Tenant’s ownership structure that
Tenant gives Landlord. Notwithstanding the foregoing, confidential information
under this Section may be released by Landlord or Tenant under the following
circumstances: (x) if required by Applicable Laws or in any judicial proceeding;
provided that the releasing party has given the other party reasonable notice of
such requirement, if feasible, (y) to a party’s attorneys, accountants, brokers,
lenders, potential lenders, investors, potential investors and other bona fide
consultants or advisers (with respect to this Lease only); provided such third
parties agree to maintain the confidentiality of such information pursuant to an
executed confidentiality agreement containing the same material requirements as
this Section or (z) to bona fide prospective assignees or subtenants of this
Lease; provided they agree to maintain the confidentiality of such information
pursuant to an executed confidentiality agreement containing the same material
requirements as this Section.

 

39.                               Notices . Except as otherwise stated in this
Lease, any notice, consent, demand, invoice, statement or other communication
required or permitted to be given hereunder shall be in writing and shall be
given by (a) personal delivery, (b) overnight delivery with a reputable
international overnight delivery service, such as FedEx, or (c) facsimile or
email transmission, so long as such transmission is followed within one
(1) business day by delivery utilizing one of the methods described in
Subsection 39(a) or (b). Any such notice, consent, demand, invoice, statement or
other communication shall be deemed delivered (x) upon receipt, if given in
accordance with Subsection 39(a); (y) one (1) business day after deposit with a
reputable international overnight delivery service, if given in accordance with
Subsection 39(b); or (z) upon transmission, if given in accordance with
Subsection 39(c). Except as otherwise stated in this Lease, any notice, consent,
demand, invoice, statement or other communication required or permitted to be
given

 

60

--------------------------------------------------------------------------------



 

pursuant to this Lease shall be addressed to Tenant at the Premises, or to
Landlord or Tenant at the addresses shown in Sections 2.9 and 2.10 or 2.11,
respectively. Either party may, by notice to the other given pursuant to this
Section, specify additional or different addresses for notice purposes.

 

40.                               Miscellaneous.

 

40.1.                     Landlord reserves the right to change the name of the
Building or the Project in its sole discretion.

 

40.2.                     To induce Landlord to enter into this Lease, Tenant
agrees that it shall furnish to Landlord, from time to time, within ten
(10) business days after receipt of Landlord’s written request, the most recent
year-end unconsolidated financial statements reflecting Tenant’s current
financial condition audited by a nationally recognized accounting firm. Tenant
shall, within ninety (90) days after the end of Tenant’s financial year, furnish
Landlord with a certified copy of Tenant’s year-end unconsolidated financial
statements for the previous year audited by a nationally recognized accounting
firm. Tenant represents and warrants that all financial statements, records and
information furnished by Tenant to Landlord in connection with this Lease are
true, correct and complete in all respects. If audited financials are not
otherwise prepared, unaudited financials complying with generally accepted
accounting principles and certified by the chief financial officer of Tenant as
true, correct and complete in all respects shall suffice for purposes of this
Section. If Tenant fails to deliver to Landlord any financial statement within
the time period required under this Section, then Tenant shall be required to
pay to Landlord an administrative fee equal to Five Hundred Dollars ($500)
within five (5) business days after receiving written notice from Landlord
advising Tenant of such failure (provided, however, that Landlord’s acceptance
of such fee shall not prevent Landlord from pursuing any other rights or
remedies under this Lease, at law or in equity). The provisions of this
Section shall not apply at any time while Tenant is a corporation whose shares
are traded on any nationally recognized stock exchange.

 

40.3.                     Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for a lease,
and shall not be effective as a lease or otherwise until execution by and
delivery to both Landlord and Tenant.

 

40.4.                     The terms of this Lease are intended by the parties as
a final, complete and exclusive expression of their agreement with respect to
the terms that are included herein, and may not be contradicted or supplemented
by evidence of any other prior or contemporaneous agreement.

 

40.5.                     Upon the request of either Landlord or Tenant, the
parties shall execute a document in recordable form containing only such
information as is necessary to constitute a Notice of Lease under Massachusetts
law. All costs of preparing and recording such notice shall be borne by the
requesting party. Within ten (10) days after receipt of written request from
Landlord after the expiration or earlier termination of this Lease, Tenant shall
execute a termination of any Notice of Lease recorded with respect hereto.
Neither party shall record this Lease.

 

61

--------------------------------------------------------------------------------



 

40.6.                     Where applicable in this Lease, the singular includes
the plural and the masculine or neuter includes the masculine, feminine and
neuter. The words “include,” “includes,” “included” and “including” mean
“‘include,’ etc., without limitation.” The word “shall” is mandatory and the
word “may” is permissive. The word “business day” means a calendar day other
than any national or local holiday on which federal government agencies in the
County of Middlesex are closed for business, or any weekend. The section
headings of this Lease are not a part of this Lease and shall have no effect
upon the construction or interpretation of any part of this Lease. Landlord and
Tenant have each participated in the drafting and negotiation of this Lease, and
the language in all parts of this Lease shall be in all cases construed as a
whole according to its fair meaning and not strictly for or against either
Landlord or Tenant.

 

40.7.                     Except as otherwise expressly set forth in this Lease,
each party shall pay its own costs and expenses incurred in connection with this
Lease and such party’s performance under this Lease; provided that, if either
party commences an action, proceeding, demand, claim, action, cause of action or
suit against the other party arising from or in connection with this Lease, then
the substantially prevailing party shall be reimbursed by the other party for
all reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, incurred by the substantially prevailing party in such action,
proceeding, demand, claim, action, cause of action or suit, and in any appeal in
connection therewith (regardless of whether the applicable action, proceeding,
demand, claim, action, cause of action, suit or appeal is voluntarily withdrawn
or dismissed). In addition, Landlord shall, upon demand, be entitled to all
reasonable attorneys’ fees and all other reasonable costs incurred in the
preparation and service of any notice or demand hereunder, regardless of whether
a legal action is subsequently commenced, or incurred in connection with any
contested matter or other proceeding in bankruptcy court concerning this Lease.

 

40.8.                     Time is of the essence with respect to the performance
of every provision of this Lease.

 

40.9.                     Each provision of this Lease performable by Tenant
shall be deemed both a covenant and a condition.

 

40.10.              Notwithstanding anything to the contrary contained in this
Lease, Tenant’s obligations under this Lease are independent and shall not be
conditioned upon performance by Landlord.

 

40.11.              Whenever consent or approval of either party is required,
that party shall not unreasonably withhold, condition or delay such consent or
approval, except as may be expressly set forth to the contrary.

 

40.12.              Any provision of this Lease that shall prove to be invalid,
void or illegal shall in no way affect, impair or invalidate any other provision
hereof, and all other provisions of this Lease shall remain in full force and
effect and shall be interpreted as if the invalid, void or illegal provision did
not exist.

 

62

--------------------------------------------------------------------------------



 

40.13.              Each of the covenants, conditions and agreements herein
contained shall inure to the benefit of and shall apply to and be binding upon
the parties hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors and assigns. This Lease is for the sole
benefit of the parties and their respective heirs, legatees, devisees,
executors, administrators and permitted successors and assigns, and nothing in
this Lease shall give or be construed to give any other person or entity any
legal or equitable rights. Nothing in this Section shall in any way alter the
provisions of this Lease restricting assignment or subletting.

 

40.14.              This Lease shall be governed by, construed and enforced in
accordance with the laws of the state in which the Premises are located, without
regard to such state’s conflict of law principles.

 

40.15.              Landlord and Tenant each guarantee, warrant and represent
that the individual or individuals signing this Lease have the power, authority
and legal capacity to sign this Lease on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed.

 

40.16.              This Lease may be executed in one or more counterparts, each
of which, when taken together, shall constitute one and the same document.

 

40.17.              No provision of this Lease may be modified, amended or
supplemented except by an agreement in writing signed by Landlord and Tenant.

 

40.18.              No waiver of any term, covenant or condition of this Lease
shall be binding upon either party unless executed in writing by both parties.
The waiver by either party of any breach or default of any term, covenant or
condition contained in this Lease shall not be deemed to be a waiver of any
preceding or subsequent breach or default of such term, covenant or condition or
any other term, covenant or condition of this Lease.

 

40.19.              To the extent permitted by Applicable Laws, the parties
waive trial by jury in any action, proceeding or counterclaim brought by the
other party hereto related to matters arising from or in any way connected with
this Lease; the relationship between Landlord and Tenant; Tenant’s use or
occupancy of the Premises; or any claim of injury or damage related to this
Lease or the Premises.

 

40.20.              The parties agree to execute a Notice of Lease substantially
in the form attached hereto as Exhibit J and to record such notice with the
Middlesex County South Registry of Deeds promptly after the Term Commencement
Date.

 

41.                               Rooftop Installation Area.

 

41.1.                     Tenant may use those portions of the Building approved
by Landlord (the “Rooftop Installation Area”) solely to operate, maintain,
repair and replace rooftop antennae, mechanical equipment, communications
antennas and other equipment installed by Tenant in the Rooftop Installation
Area in accordance with this Article (“Tenant’s Rooftop Equipment”).

 

63

--------------------------------------------------------------------------------



 

Tenant’s Rooftop Equipment shall be only for Tenant’s use of the Premises for
the Permitted Use.

 

41.2.                     Tenant shall install Tenant’s Rooftop Equipment at its
sole cost and expense, at such times and in such manner as Landlord may
reasonably designate, and in accordance with this Article and the applicable
provisions of this Lease regarding Alterations. Tenant’s Rooftop Equipment and
the installation thereof shall be subject to Landlord’s prior written approval,
which approval shall not be unreasonably withheld. Among other reasons, Landlord
may withhold approval if the installation or operation of Tenant’s Rooftop
Equipment could reasonably be expected to damage the structural integrity of the
Building or to transmit vibrations or noise or cause other adverse effects
beyond the Premises to an extent not customary in first class laboratory
buildings, unless Tenant implements measures that are acceptable to Landlord in
its reasonable discretion to avoid any such damage or transmission.

 

41.3.                     Tenant shall comply with any roof or roof-related
warranties. Tenant shall obtain a letter from Landlord’s roofing contractor
within thirty (30) days after completion of any Tenant work on the rooftop
stating that such work did not affect any such warranties. Tenant, at its sole
cost and expense, shall inspect the Rooftop Installation Area at least annually,
and correct any loose bolts, fittings or other appurtenances and repair any
damage to the roof arising from the installation or operation of Tenant’s
Rooftop Equipment. Tenant shall not permit the installation, maintenance or
operation of Tenant’s Rooftop Equipment to violate any Applicable Laws or
constitute a nuisance. Tenant shall pay Landlord within thirty (30) days after
demand (a) all applicable taxes, charges, fees or impositions imposed on
Landlord by Governmental Authorities as the result of Tenant’s use of the
Rooftop Installation Areas in excess of those for which Landlord would otherwise
be responsible for the use or installation of Tenant’s Rooftop Equipment and
(b) the amount of any increase in Landlord’s insurance premiums as a result of
the installation of Tenant’s Rooftop Equipment. Upon Tenant’s written request to
Landlord, Landlord shall use commercially reasonable efforts to cause other
tenants to remedy any interference in the operation of Tenant’s Rooftop
Equipment arising from any such tenants’ equipment installed after the
applicable piece of Tenant’s Rooftop Equipment; provided, however, that Landlord
shall not be required to request that such tenants waive their rights under
their respective leases.

 

41.4.                     If Tenant’s Equipment (a) causes physical damage to
the structural integrity of the Building, (b) interferes with any
telecommunications, mechanical or other systems located at or near or servicing
the Building or the Project that were installed prior to the installation of
Tenant’s Rooftop Equipment, (c) interferes with any other service provided to
other tenants in the Building or the Project by rooftop or penthouse
installations that were installed prior to the installation of Tenant’s Rooftop
Equipment or (d) interferes with any other tenants’ business, in each case in
excess of that permissible under Federal Communications Commission regulations,
then Tenant shall cooperate with Landlord to determine the source of the damage
or interference and promptly repair such damage and eliminate such interference,
in each case at Tenant’s sole cost and expense, within ten (10) days after
receipt of notice of such damage or interference (which notice may be oral;
provided that Landlord also delivers to Tenant written notice of such damage or
interference within twenty-four (24) hours after providing oral notice).

 

64

--------------------------------------------------------------------------------



 

41.5.                     Landlord reserves the right to cause Tenant to
relocate Tenant’s Rooftop Equipment to comparably functional space on the roof
or in the penthouse of the Building by giving Tenant prior written notice
thereof. Landlord agrees to pay all third party costs incurred by Tenant in
connection with such relocation. Tenant shall arrange for the relocation of
Tenant’s Rooftop Equipment within sixty (60) days after receipt of Landlord’s
notification of such relocation. In the event Tenant fails to arrange for
relocation within such sixty (60)-day period, Landlord shall have the right to
arrange, at Landlord’s sole cost and expense, for the relocation of Tenant’s
Rooftop Equipment in a manner that does not unnecessarily interrupt or interfere
with Tenant’s use of the Premises for the Permitted Use.

 

42.                               Option to Extend Term. Tenant shall have two
(2) options (each, an “Option”) to extend the Term by five (5) years each as to
the entire Premises (and no less than the entire Premises) upon the following
terms and conditions. Any extension of the Term pursuant to an Option shall be
on all the same terms and conditions as this Lease, except as follows:

 

42.1.                     Base Rent at the commencement of each Option term
shall equal the then-current fair market value for comparable office and
laboratory space in the East Cambridge submarket of comparable age, quality,
level of finish and proximity to amenities and public transit, and containing
the systems and improvements present in the Premises as of the date that Tenant
gives Landlord written notice of Tenant’s election to exercise such Option
(“FMV”), and in each case shall be increased on each annual anniversary of the
Option term commencement date by three percent (3%). Tenant may, no more than
twelve (12) months prior to the date the Term is then scheduled to expire,
request Landlord’s estimate of the FMV for the next Option term. Landlord shall,
within fifteen (15) days after receipt of such request, give Tenant a written
proposal of such FMV. If Tenant gives written notice to exercise an Option, such
notice shall specify whether Tenant accepts Landlord’s proposed estimate of FMV.
If Tenant does not accept the FMV, then the parties shall endeavor to agree upon
the FMV, taking into account all relevant factors, including (v) the size of the
Premises, (w) the length of the Option term, (x)rent in comparable buildings in
the relevant submarket, including concessions offered to new tenants, such as
free rent, tenant improvement allowances and moving allowances, (y) Tenant’s
creditworthiness and (z) the quality and location of the Building and the
Project. In the event that the parties are unable to agree upon the FMV within
thirty (30) days after Tenant notifies Landlord that Tenant is exercising an
Option, then either party may request that the same be determined as follows: a
senior officer of a nationally recognized leasing brokerage firm with local
knowledge of the East Cambridge laboratory/research and development leasing
submarket (the “Baseball Arbitrator”) shall be selected and paid for jointly by
Landlord and Tenant. If Landlord and Tenant are unable to agree upon the
Baseball Arbitrator, then the same shall be designated by the local chapter of
the Judicial Arbitration and Mediation Services or any successor organization
thereto (the “JAMS”). The Baseball Arbitrator selected by the parties or
designated by JAMS shall (y) have at least ten (10) years’ experience in the
leasing of laboratory/research and development space in the East Cambridge
submarket and (z) not have been employed or retained by either Landlord or
Tenant or any affiliate of either for a period of at least ten (10) years prior
to appointment pursuant hereto. Each of Landlord and Tenant shall submit to the
Baseball Arbitrator and to the other party its determination of the FMV. The
Baseball Arbitrator shall grant to Landlord and Tenant a hearing and the right
to submit

 

65

--------------------------------------------------------------------------------



 

evidence. The Baseball Arbitrator shall determine which of the two (2) FMV
determinations more closely represents the actual FMV. The arbitrator may not
select any other FMV for the Premises other than one submitted by Landlord or
Tenant. The FMV selected by the Baseball Arbitrator shall be binding upon
Landlord and Tenant and shall serve as the basis for determination of Base Rent
payable for the applicable Option term. If, as of the commencement date of an
Option term, the amount of Base Rent payable during the Option term shall not
have been determined, then, pending such determination, Tenant shall pay Base
Rent equal to the Base Rent payable with respect to the last year of the
then-current Term. After the final determination of Base Rent payable for the
Option term, the parties shall promptly execute a written amendment to this
Lease specifying the amount of Base Rent to be paid during the applicable Option
term. Any failure of the parties to execute such amendment shall not affect the
validity of the FMV determined pursuant to this Section.

 

42.2.                     No Option is assignable separate and apart from this
Lease.

 

42.3.                     An Option is conditional upon Tenant giving Landlord
written notice of its election to exercise such Option at least fifteen (15)
months prior to the end of the expiration of the then-current Term. Time shall
be of the essence as to Tenant’s exercise of an Option. Tenant assumes full
responsibility for maintaining a record of the deadlines to exercise an Option.
Tenant acknowledges that it would be inequitable to require Landlord to accept
any exercise of an Option after the date provided for in this Section.

 

42.4.                     Notwithstanding anything contained in this Article to
the contrary, Tenant shall not have the right to exercise an Option:

 

(a)                                 During the time commencing from the date
Landlord delivers to Tenant a written notice that Tenant is in default under any
provisions of this Lease and continuing until Tenant has cured the specified
default to Landlord’s reasonable satisfaction; or

 

(b)                                 At any time after any Default as described
in Article 31 of the Lease and continuing until Tenant cures any such Default,
if such Default is susceptible to being cured; or

 

(c)                                  In the event that Tenant has defaulted in
the performance of its obligation to pay Base Rent or Additional Rent two (2) or
more times during the twelve (12)-month period immediately prior to the date
that Tenant intends to exercise the Option, whether or not Tenant has cured such
defaults; or

 

(d)                                 In the event that Tenant has been in Default
of any material non-monetary obligations under this Lease two (2) or more times
during the twelve (12)-month period immediately prior to the date that Tenant
intends to exercise the Option, whether or not Tenant has cured such defaults;
or

 

(e)                                  In the event that Tenant is subleasing more
than fifty percent (50%) of the Rentable Area of the Premises as of the date
that (i) Tenant exercises the Option or (ii) the first day of the applicable
Option term to any entity other than an Affiliate of Tenant.

 

66

--------------------------------------------------------------------------------



 

42.5.                     The period of time within which Tenant may exercise
the Option shall not be extended or enlarged by reason of Tenant’s inability to
exercise such Option because of the provisions of Section 42.4.

 

42.6.                     All of Tenant’s rights under the provisions of an
Option shall terminate and be of no further force or effect even after Tenant’s
due and timely exercise of such Option if, after such exercise, but prior to the
commencement date of the new term Tenant fails to pay to Landlord a monetary
obligation of Tenant for a period of twenty (20) days after written notice from
Landlord to Tenant, whether or not Tenant has cured such default.

 

43.                               Right of First Offer. Subject to any other
parties’ pre-existing rights with respect to Available ROFO Premises (as defined
below) and the provisions of Section 43.8, Tenant shall have a right of first
offer (“ROFO”) as to any rentable office and/or lab premises on the first (1st)
floor or third (3rd) floor in the Building for which Landlord is seeking a
tenant (“Available ROFO Premises”); provided, however, that in no event shall
Landlord be required to lease any Available ROFO Premises to Tenant for any
period past the date on which this Lease expires or is terminated pursuant to
its terms. To the extent that Landlord renews or extends a then-existing lease
with any then-existing tenant or subtenant of any space, or enters into a new
lease with such then-existing tenant or subtenant, the affected space shall not
be deemed to be Available ROFO Premises. In the event Landlord intends to market
and lease Available ROFO Premises, Landlord shall provide written notice thereof
to Tenant (the “Notice of Marketing”). The Notice of Marketing shall include the
base rental rate (which shall be the FMV of the Available ROFO Premises), the
lease term, and the tenant improvement allowance (if any).

 

43.1.                     Within ten (10) business days following its receipt of
a Notice of Marketing, Tenant shall advise Landlord in writing whether Tenant
elects to lease all (not just a portion) of the Available ROFO Premises upon the
terms and conditions set forth therein. If Tenant fails to notify Landlord of
Tenant’s election within such ten (10) business day period, then Tenant shall be
deemed to have elected not to lease the Available ROFO Premises.

 

43.2.                     If Tenant timely notifies Landlord that Tenant elects
to lease all of the Available ROFO Premises on the terms and conditions stated
in the Notice of Offer (other than Landlord’s proposed FMV for the Available
ROFO Premises) but Tenant does not accept Landlord’s proposed estimate of FMV
for the Available ROFO Premises, then the parties shall endeavor to agree upon
the FMV for the Available ROFO Premises, taking into account all relevant
factors, including, but not limited to, (a) the size of the Available ROFO
Premises, (b) the length of the term of the lease, (c) rent in comparable
buildings for office and laboratory space in the East Cambridge, Massachusetts
submarket, including market escalations and concessions offered to new tenants,
such as free rent, tenant improvement allowances and moving allowances,
(d) Tenant’s creditworthiness and (e) the quality and location of the Building
and the Project. In the event that the parties are unable to agree upon the FMV
for the Available ROFO Premises within thirty (30) days after Tenant notifies
Landlord that Tenant is exercising the ROFO, then either party may request that
the same be determined using a Baseball Arbitrator as set forth in Section 42.1
above. Following resolution of the FMV for the Available ROFO Premises pursuant
to this Section 43.2, Landlord shall lease the Available ROFO Premises to Tenant
upon the terms and conditions set forth in the Notice of Availability (other
than the base rental rate) with the base

 

67

--------------------------------------------------------------------------------



 

rental rate of FMV as determined pursuant to this Section 43.2 and the parties
shall promptly execute a written amendment to this Lease memorializing the
parties agreement with respect to the Available ROFO Premises.

 

43.3.                     If (a) Tenant notifies Landlord that Tenant elects not
to lease the Available ROFO Premises, or (b) Tenant fails to notify Landlord of
Tenant’s election within the ten (10) business day period described above, then
Landlord shall have the right to consummate a lease of the Available ROFO
Premises at a net effective rent not less than ninety-five percent (95%) of the
net effective rent stated in the Notice of Marketing, if applicable, and
Tenant’s ROFO under this Lease shall expire. For purposes of this Article, “Net
Effective Rent” shall mean the net present value (using the same discount factor
in each case) of the aggregate consideration, determined on an average annual
basis, payable to Landlord under the proposal at issue (i.e., either the Notice
of Offer or the offer to another party, as the case may be), taking into account
all base rent, additional rent, free rent, tenant improvement or other
allowances, the cost of any work performed in the Available ROFO Premises by
Landlord at its expense, the length of lease term, and all other relevant
economic terms, as the same may be modified by Landlord to account for the other
tenant-party’s financial strength. In the event the Net Effective Rent decreases
by more than five percent (5%) or the Landlord otherwise changes the business
terms from those set forth in the Notice of Offer in a manner materially more
favorable to a third party (including, without limitation, offering a third
party more or less space than was offered to Tenant), Landlord shall re-offer
the Available ROFO Premises (or the same portion that was offered to the third
party) to Tenant in the same manner as provided in this Article 43, provided
however, when comparing the relevant economic terms in the Notice of Offer and
the deal between the Landlord and the third party, the parties shall agree upon
the monetary value of any items included in the deal between the Landlord and
the third party that were not included in the Notice of Offer (for example,
brokerage fees, allowances, the value of any different rental amounts for
different term lengths, etc.) when determining the Net Effective Rent to be paid
by Tenant under the reoffered proposal (the “Reoffer Proposal”). Tenant must
respond to Landlord within seven (7) days of the date Tenant receives the
Reoffer Proposal.

 

43.4.                     Notwithstanding anything in this Article to the
contrary, Tenant shall not exercise the ROFO during such period of time that
Tenant is in default under any provision of this Lease. Any attempted exercise
of the ROFO during a period of time in which Tenant is so in default shall be
void and of no effect. In addition, Tenant shall not be entitled to exercise the
ROFO if Landlord has given Tenant two (2) or more notices of default under this
Lease, whether or not the defaults are cured, during the twelve (12) month
period prior to the date on which Tenant seeks to exercise the ROFO.

 

43.5.                     Notwithstanding anything in this Lease to the
contrary, Tenant shall not assign or transfer the ROFO, either separately or in
conjunction with an assignment or transfer of Tenant’s interest in the Lease,
without Landlord’s prior written consent (except in connection with an Exempt
Transfer), which consent Landlord may withhold in its sole and absolute
discretion, provided that Landlord shall consent if the proposed assignee has
the financial capacity and wherewithal to perform the remaining obligations of
Tenant under the Lease.

 

68

--------------------------------------------------------------------------------



 

43.6.                     If Tenant exercises the ROFO, Landlord does not
guarantee that the Available ROFO Premises will be available on the anticipated
commencement date for the Lease as to such Premises due to a holdover by the
then-existing occupants of the Available ROFO Premises or for any other reason
beyond Landlord’s reasonable control.

 

43.7.                     At the time Tenant exercises the ROFO, Tenant shall
not then be subleasing more than fifty percent (50%) of the Rentable Area of the
Premises to any entity other than an Affiliate of Tenant.

 

43.8.                     From the Term Commencement Date until January 31,
2025, Tenant’s ROFO with respect to any Available ROFO Premises on the third
(3rd) floor of the Building shall be subject to Tenant having a market
capitalization (based on a 30-day average value) equal to or exceeding One
Billion Dollars ($1,000,000,000) (the “Financial Threshold”) on the date that
Landlord provides the Notice of Marketing. In addition, Tenant’s market
capitalization (based on a 30-day average value) shall be at least 95% of the
Financial Threshold on the execution date of the written amendment regarding the
Available ROFO Premises. From and after January 31, 2025, the Financial
Threshold required with respect to Tenant’s ROFO on the third (3rd) floor shall
be deemed to be increased to Two Billion Dollars ($2,000,000,000) for the
remainder of the Term. For the avoidance of doubt, the Financial Threshold shall
not apply to Tenant’s ROFO with respect to any Available ROFO Premises on the
first (1st) floor of the Building.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

69

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as a sealed
Massachusetts instrument as of the date first above written.

 

LANDLORD:

 

 

 

BMR-ROGERS STREET LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ William Kane

 

Name:

William Kane

 

Title:

EVP East Coast & UK Markets

 

 

TENANT:

 

 

 

CYCLERION THERAPEUTICS, INC.

 

a Massachusetts corporation

 

 

 

By:

/s/ William Huyett

 

Name:

William Huyett

 

Title:

CFO

 

 

--------------------------------------------------------------------------------